Exhibit 10S

 

--------------------------------------------------------------------------------

RECEIVABLES PURCHASE AGREEMENT

dated as of December 20, 2001

among

CRS FUNDING CORP.

CARPENTER TECHNOLOGY CORPORATION

MARKET STREET FUNDING CORPORATION

and

PNC BANK, NATIONAL ASSOCIATION

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I. AMOUNTS AND TERMS OF THE PURCHASES

Section 1.1. Purchase Facility

   1

Section 1.2. Making Purchases

   1

Section 1.3. Purchased Interest Computation

   2

Section 1.4. Settlement Procedures

   3

Section 1.5. Fees

   6

Section 1.6. Payments and Computations, Etc.

   6

Section 1.7. Increased Costs

   6

Section 1.8. Requirements of Law

   7

Section 1.9. Inability to Determine Euro-Rate

   8 ARTICLE II.

REPRESENTATIONS AND WARRANTIES; COVENANTS;

TERMINATION EVENTS

Section 2.1. Representations and Warranties; Covenants

   9

Section 2.2. Termination Events

   9 ARTICLE III. INDEMNIFICATION

Section 3.1. Indemnities by the Seller

   9

Section 3.2. Indemnities by the Servicer

   11

ARTICLE IV.

ADMINISTRATION AND COLLECTIONS

Section 4.1. Appointment of the Servicer

   11

Section 4.2. Duties of the Servicer

   12

Section 4.3. Lock-Box Arrangements

   13

Section 4.4. Enforcement Rights

   14

Section 4.5. Responsibilities of the Seller

   15

Section 4.6. Servicing Fee

   15

 

i



--------------------------------------------------------------------------------

ARTICLE V.

MISCELLANEOUS

 

Section 5.1. Amendments, Etc.

   15

Section 5.2. Notices, Etc.

   16

Section 5.3. Assignability

   16

Section 5.4. Costs, Expenses and Taxes

   17

Section 5.5. No Proceedings; Limitation on Payments

   17

Section 5.6. Confidentiality

   17

Section 5.7. GOVERNING LAW AND JURISDICTION

   18

Section 5.8. Execution in Counterparts

   18

Section 5.9. Survival of Termination

   18

Section 5.10. WAIVER OF JURY TRIAL

   18

Section 5.11. Entire Agreement

   19

Section 5.12. Headings

   19

Section 5.13. Issuer’s, Administrator’s, Seller’s and Servicer’s Liabilities

   19

 

EXHIBIT I    Definitions EXHIBIT II    Conditions of Purchases EXHIBIT III   
Representations and Warranties EXHIBIT IV    Covenants EXHIBIT V    Termination
Events EXHIBIT VI    Supplemental Representations, Warranties and Covenants
SCHEDULE I    Credit and Collection Policy SCHEDULE II    Lock-box Banks and
Lock-box Accounts SCHEDULE III    Trade Names SCHEDULE IV    Consignments ANNEX
A    Form of Information Package ANNEX B    Form of Purchase Notice ANNEX C   
Form of Paydown Notice

 

ii



--------------------------------------------------------------------------------

This RECEIVABLES PURCHASE AGREEMENT (as amended, supplemented or otherwise
modified from time to time, this “Agreement”) is entered into as of December 20,
2001, among CRS FUNDING CORP., a Delaware corporation, as seller (the “Seller”),
CARPENTER TECHNOLOGY CORPORATION, a Delaware corporation (“Carpenter”), as
initial servicer (in such capacity, together with its successors and permitted
assigns in such capacity, the “Servicer”), MARKET STREET FUNDING CORPORATION, a
Delaware corporation (together with its successors and permitted assigns, the
“Issuer”), and PNC BANK, NATIONAL ASSOCIATION, a national banking association
(“PNC”), as administrator (in such capacity, together with its successors and
assigns in such capacity, the “Administrator”).

PRELIMINARY STATEMENTS. Certain terms that are capitalized and used throughout
this Agreement are defined in Exhibit I. References in the Exhibits hereto to
the “Agreement” refer to this Agreement, as amended, supplemented or otherwise
modified from time to time.

The Seller desires to sell, transfer and assign an undivided variable percentage
interest in a pool of receivables, and the Issuer desires to acquire such
undivided variable percentage interest, as such percentage interest shall be
adjusted from time to time based upon, in part, reinvestment payments that are
made by the Issuer.

In consideration of the mutual agreements, provisions and covenants contained
herein, the parties hereto agree as follows:

ARTICLE I.

AMOUNTS AND TERMS OF THE PURCHASES

Section 1.1. Purchase Facility. (a) On the terms and conditions hereinafter set
forth, the Issuer hereby agrees to purchase, and make reinvestments of,
undivided percentage ownership interests with regard to the Purchased Interest
from the Seller from time to time from the date hereof to the Facility
Termination Date. Under no circumstances shall the Issuer make any such purchase
or reinvestment if, after giving effect to such purchase or reinvestment, the
aggregate outstanding Capital of the Purchased Interest would exceed the
Purchase Limit.

(b) The Seller may, upon at least 60 days’ written notice to the Administrator,
terminate the purchase facility provided in this Section in whole or, upon at
least 30 days’ written notice to the Administrator, from time to time,
irrevocably reduce in part the unused portion of the Purchase Limit; provided,
that each partial reduction shall be in the amount of at least $5,000,000, or an
integral multiple of $1,000,000 in excess thereof, and that, unless terminated
in whole, the Purchase Limit shall in no event be reduced below $20,000,000.

Section 1.2. Making Purchases. (a) Each purchase (but not reinvestment) of
undivided percentage ownership interests with regard to the Purchased Interest
hereunder shall be made upon the Seller’s irrevocable written notice in the form
of Annex B (the “Purchase Notice”) delivered to the Administrator in accordance
with Section 5.2 (which notice must be received by the



--------------------------------------------------------------------------------

Administrator before 11:00 a.m., New York City time) at least two Business Days
before the requested purchase date, which notice shall specify: (A) the amount
requested to be paid to the Seller (such amount, which shall not be less than
$1,000,000 and shall be in integral multiples of $100,000, being the Capital
relating to the undivided percentage ownership interest then being purchased),
(B) the date of such purchase (which shall be a Business Day), and (C) the pro
forma calculation of the Purchased Interest after giving effect to the increase
in Capital.

(b) On the date of each purchase (but not reinvestment) of undivided percentage
ownership interests with regard to the Purchased Interest hereunder, the Issuer
shall, upon satisfaction of the applicable conditions set forth in Exhibit II,
make available to the Seller in same day funds, at Mellon Bank East, account
number 2583896, ABA# 031000037, an amount equal to the Capital relating to the
undivided percentage ownership interest then being purchased.

(c) Effective on the date of each purchase pursuant to this Section and each
reinvestment pursuant to Section 1.4, the Seller hereby sells and assigns to the
Issuer an undivided percentage ownership interest in: (i) each Pool Receivable
then existing, (ii) all Related Security with respect to such Pool Receivables,
and (iii) all Collections with respect to, and other proceeds of, such Pool
Receivables and Related Security.

(d) To secure all of the Seller’s obligations (monetary or otherwise) under this
Agreement and the other Transaction Documents to which it is a party, whether
now or hereafter existing or arising, due or to become due, direct or indirect,
absolute or contingent, the Seller hereby grants to the Issuer a security
interest in all of the Seller’s right, title and interest (including any
undivided interest of the Seller) in, to and under all of the following, whether
now or hereafter owned, existing or arising: (i) all Pool Receivables, (ii) all
Related Security with respect to such Pool Receivables, (iii) all Collections
with respect to, and other proceeds of, such Pool Receivables and Related
Security, (iv) the Lock-Box Accounts (and the related lock-boxes) and all
amounts on deposit therein, and all certificates and instruments, if any, from
time to time evidencing such Lock-Box Accounts (and such related lock-boxes) and
such amounts on deposit therein, (v) all books and records of each Receivable,
and all rights, remedies, powers and privileges of the Seller in any accounts
into which Collections are or may be received and all rights (but none of the
obligations) of the Seller under the Purchase and Sale Agreement and (vi) all
proceeds and products of, and all amounts received or receivable under any or
all of, the foregoing (collectively, the “Pool Assets”). The Issuer shall have,
with respect to the Pool Assets, and in addition to all the other rights and
remedies available to the Issuer, all the rights and remedies of a secured party
under any applicable UCC.

Section 1.3. Purchased Interest Computation. The Purchased Interest shall be
initially computed on the date of the initial purchase hereunder. Thereafter,
until the Facility Termination Date, the Purchased Interest shall be
automatically recomputed (or deemed to be recomputed) on each Business Day other
than a Termination Day. The Purchased Interest as computed (or deemed
recomputed) as of the day before the Facility Termination Date shall thereafter
remain constant. The Purchased Interest shall become zero when the Capital
thereof and Discount thereon shall have been paid in full, all the amounts owed
by the Seller and the Servicer hereunder to the Issuer, the Administrator and
any other Indemnified Party or Affected Person are paid in full, and the
Servicer shall have received the accrued Servicing Fee thereon.

 

2



--------------------------------------------------------------------------------

Section 1.4. Settlement Procedures. (a) The collection of the Pool Receivables
shall be administered by the Servicer in accordance with this Agreement. The
Seller shall provide to the Servicer on a timely basis all information needed
for such administration, including notice of the occurrence of any Termination
Day and current computations of the Purchased Interest.

(b) The Servicer shall, on each day on which Collections of Pool Receivables are
received (or deemed received) by the Seller or the Servicer:

(i) set aside and hold in trust (and shall, after the occurrence of a
Termination Event or Unmatured Termination Event at the request of the
Administrator, segregate in a separate account approved by the Administrator)
for the Issuer, out of the Issuer’s Share of such Collections, first, an amount
equal to the Discount accrued through such day for each Portion of Capital and
not previously set aside, second, an amount equal to the fees set forth in the
Fee Letter accrued and unpaid through such day, and third, to the extent funds
are available therefor, an amount equal to the Issuer’s Share of the Servicing
Fee accrued through such day and not previously set aside,

(ii) subject to Section 1.4(f), if such day is not a Termination Day, remit to
the Seller, on behalf of the Issuer, the remainder of the Issuer’s Share of such
Collections, Such remainder shall be automatically reinvested in Pool
Receivables, and in the Related Security, Collections and other proceeds with
respect thereto; provided, however, that if the Purchased Interest would exceed
100%, then the Servicer shall not reinvest, but shall set aside and hold in
trust for the Issuer (and shall, at the request of the Administrator, segregate
in a separate account approved by the Administrator) a portion of such
Collections that, together with the other Collections set aside pursuant to this
paragraph, shall equal the amount necessary to reduce the Purchased Interest to
100%,

(iii) if such day is a Termination Day, set aside, segregate and hold in trust
(and shall, at the request of the Administrator, segregate in a separate account
approved by the Administrator) for the Issuer the entire remainder of the
Issuer’s Share of the Collections; provided, that if amounts are set aside and
held in trust on any Termination Day of the type described in clause (a) of the
definition of “Termination Day” and, thereafter, the conditions set forth in
Section 2 of Exhibit II are satisfied or waived by the Administrator, such
previously set-aside amounts shall be reinvested in accordance with clause (ii)
on the day of such subsequent satisfaction or waiver of conditions, and

(iv) release to the Seller (subject to Section 1.4(f)) for its own account any
Collections in excess of: (x) amounts required to be reinvested in accordance
with clause (ii) or the proviso to clause (iii) plus (y) the amounts that are
required to be set aside pursuant to clause (i), the proviso to clause (ii) and
clause (iii) plus (z) the Seller’s Share of the Servicing Fee accrued and unpaid
through such day and all reasonable and appropriate out-of-pocket costs and
expenses of the Servicer for servicing, collecting and administering the Pool
Receivables.

 

3



--------------------------------------------------------------------------------

(c) The Servicer shall deposit into the Administration Account (or such other
account designated by the Administrator), on each Settlement Date (or solely
with respect to Collections held for the Issuer pursuant to clause (f)(iii) such
other date approved by the Administrator with at least five (5) Business Days
prior written notice to the Administrator of such payment), Collections held for
the Issuer pursuant to clause (b)(i) or (f) plus the amount of Collections then
held for the Issuer pursuant to clauses (b)(ii) and (iii) of Section 1.4;
provided, that if Carpenter or an Affiliate thereof is the Servicer, such day is
not both a Termination Day and a day upon which the Administrator has notified
Carpenter (or such Affiliate) that the right to retain the portion of the
Collections set aside pursuant to clause (b)(i) that represent the Issuer’s
Share of the Servicing Fee is revoked, Carpenter (or such Affiliate) may retain
the portion of the Collections set aside pursuant to clause (b)(i) that
represents the Issuer’s Share of the Servicing Fee in payment in full of the
Issuer’s Share of accrued servicing fees so set aside. On the last day of each
Settlement Period, the Administrator will notify the Servicer by facsimile of
the amount of Discount accrued with respect to each Portion of Capital during
such Settlement Period or portion thereof.

(d) Upon receipt of funds deposited into the Administration Account pursuant to
clause (c), the Administrator shall cause such funds to be distributed as
follows:

(i) if such distribution occurs on a day that is not a Termination Day and the
Purchased Interest does not exceed 100%, first to the Issuer in payment in full
of all accrued Discount and fees (other than Servicing Fees) with respect to
each Portion of Capital, and second, if the Servicer has set aside amounts in
respect of the Servicing Fee pursuant to clause (b)(i) and has not retained such
amounts pursuant to clause (c), to the Servicer (payable in arrears on each
Settlement Date) in payment in full of the Issuer’s Share of accrued Servicing
Fees so set aside, and

(ii) if such distribution occurs on a Termination Day or on a day when the
Purchased Interest exceeds 100%, first to the Issuer in payment in full of all
accrued Discount with respect to each Portion of Capital, second to the Issuer
in payment in full of Capital (or, if such day is not a Termination Day, the
amount necessary to reduce the Purchased Interest to 100%), third, to the
Servicer in payment in full of all accrued Servicing Fees, and fourth, if the
Capital and accrued Discount with respect to each Portion of Capital have been
reduced to zero, and all accrued Servicing Fees payable to the Servicer have
been paid in full, to the Issuer, the Administrator and any other Indemnified
Party or Affected Person in payment in full of any other amounts owed thereto by
the Seller hereunder.

After the Capital, Discount, fees payable pursuant to the Fee Letter and
Servicing Fees with respect to the Purchased Interest, and any other amounts
payable by the Seller and the Servicer to the Issuer, the Administrator or any
other Indemnified Party or Affected Person hereunder, have been paid in full,
all additional and/or remaining Collections with respect to the Purchased
Interest shall be paid to the Seller for its own account.

 

4



--------------------------------------------------------------------------------

(e) For the purposes of this Section 1.4:

(i) if on any day the Outstanding Balance of any Pool Receivable is reduced or
adjusted as a result of any defective, rejected, returned, repossessed or
foreclosed goods or services, or any revision, cancellation, allowance, rebate,
discount or other adjustment made by the Seller or any Affiliate of the Seller,
or any set off or dispute between the Seller or any Affiliate of the Seller and
an Obligor, the Seller shall be deemed to have received on such day a Collection
of such Pool Receivable in the amount of such reduction or adjustment;

(ii) if on any day any of the representations or warranties in Section 1(g) or
(n) of Exhibit III is not true with respect to any Pool Receivable, the Seller
shall be deemed to have received on such day a Collection of such Pool
Receivable in full;

(iii) except as provided in clause (i) or (ii), or as otherwise required by
applicable law or the relevant Contract, all Collections received from an
Obligor of any Receivable shall be applied to the Receivables of such Obligor in
the order of the age of such Receivables, starting with the oldest such
Receivable, unless such Obligor designates in writing its payment for
application to specific Receivables; and

(iv) if and to the extent the Administrator or the Issuer shall be required for
any reason to pay over to an Obligor (or any trustee, receiver, custodian or
similar official in any Insolvency Proceeding) any amount received by it
hereunder, such amount shall be deemed not to have been so received by the
Administrator or the Issuer but rather to have been retained by the Seller and,
accordingly, the Administrator or the Issuer, as the case may be, shall have a
claim against the Seller for such amount, payable when and to the extent that
any distribution from or on behalf of such Obligor is made in respect thereof.

(f) If at any time the Seller shall wish to cause the reduction of the Capital
(but not to commence the liquidation, or reduction to zero, of the entire
Capital of the Purchased Interest), the Seller may do so as follows:

(i) the Seller shall give the Administrator and the Servicer written notice in
the form of Annex C (A) at least two Business Days’ prior to the date of such
reduction for any reduction of Capital less than or equal to $10,000,000 and
(B) at least five Business Days prior to the date of such reduction for any
reduction of Capital greater than $10,000,000 in each case such notice shall
include the amount of such proposed reduction and the proposed date on which
such reduction will commence;

(ii) on the proposed date of the commencement of such reduction and on each day
thereafter, the Servicer shall cause Collections not to be reinvested until the
amount thereof not so reinvested shall equal the desired amount of reduction;
and

 

5



--------------------------------------------------------------------------------

(iii) the Servicer shall hold such Collections in trust for the Issuer, for
payment to the Administrator on (1) the next Settlement Date immediately
following the current Settlement Period or (2) such other date approved by the
Administrator with at least five (5) Business Days prior written notice to the
Administrator of such payment, and the Capital shall be deemed reduced in the
amount to be paid to the Administrator only when in fact finally so paid;

provided, that (a) the amount of any such reduction shall be not less than
$1,000,000 and shall be an integral multiple of $100,000, and the entire Capital
of the Purchased Interest after giving effect to such reduction shall be not
less than $20,000,000 (unless the entire Capital shall have been reduced to
zero) and (b) the Seller shall choose a reduction amount, and the date of
commencement thereof, so that to the extent practicable such reduction shall
commence and conclude in the same Settlement Period.

Section 1.5. Fees. The Seller shall pay to the Administrator certain fees in the
amounts and on the dates set forth in a letter, dated the date hereof, among
Carpenter, the Seller and the Administrator (as such letter agreement may be
amended, supplemented or otherwise modified from time to time, the “Fee
Letter”).

Section 1.6. Payments and Computations, Etc. (a) All amounts to be paid or
deposited by the Seller or the Servicer hereunder shall be made without
reduction for offset or counterclaim and shall be paid or deposited no later
than noon (New York City time) on the day when due in same day funds to the
Administration Account. All amounts received after noon (New York City time)
will be deemed to have been received on the next Business Day.

(b) The Seller or the Servicer, as the case maybe, shall, to the extent
permitted bylaw, pay interest on any amount not paid or deposited by the Seller
or the Servicer, as the case may be, when due hereunder, at an interest rate
equal to 2.0% per annum above the Base Rate, payable on demand.

(c) All computations of interest under clause (b) and all computations of
Discount, fees and other amounts hereunder shall be made on the basis of a year
of 360 (or 365 or 366, as applicable, with respect to Discount or other amounts
calculated by reference to the Base Rate) days for the actual number of days
elapsed. Whenever any payment or deposit to be made hereunder shall be due on a
day other than a Business Day, such payment or deposit shall be made on the next
Business Day and such extension of time shall be included in the computation of
such payment or deposit.

Section 1.7. Increased Costs. (a) If the Administrator, the Issuer, any
Purchaser, any other Program Support Provider or any of their respective
Affiliates (each an “Affected Person”) reasonably determines that the existence
of or compliance with: (i) any law or regulation or any change therein or in the
interpretation or application thereof, in each case adopted, issued or occurring
after the date hereof, or (ii) any request, guideline or directive from any
central bank or other Governmental Authority (whether or not having the force of
law) issued or occurring after the date of this Agreement, affects or would
affect the amount of capital required or expected to be maintained by such
Affected Person, and such Affected Person determines that the amount of such
capital is increased by or based upon the existence of any commitment to make
purchases of (or otherwise to maintain the investment in) Pool Receivables
related to this Agreement or any related

 

6



--------------------------------------------------------------------------------

liquidity facility, credit enhancement facility and other commitments of the
same type, then, upon demand by such Affected Person (with a copy to the
Administrator), the Seller shall promptly pay to the Administrator, for the
account of such Affected Person, from time to time as specified by such Affected
Person, additional amounts sufficient to compensate such Affected Person in the
light of such circumstances, to the extent that such Affected Person reasonably
determines such increase in capital to be allocable to the existence of any of
such commitments. A certificate as to such amounts submitted to the Seller and
the Administrator by such Affected Person shall be conclusive and binding for
all purposes, absent manifest error.

(b) If, due to either: (i) the introduction of or any change in or in the
interpretation of any law or regulation or (ii) compliance with any guideline or
request from any central bank or other Governmental Authority (whether or not
having the force of law), there shall be any increase in the cost to any
Affected Person of agreeing to purchase or purchasing, or maintaining the
ownership of, the Purchased Interest in respect of which Discount is computed by
reference to the Euro-Rate, then, upon demand by such Affected Person, the
Seller shall promptly pay to such Affected Person, from time to time as
specified by such Affected Person, additional amounts sufficient to compensate
such Affected Person for such increased costs. A certificate as to such amounts
submitted to the Seller and the Administrator by such Affected Person shall be
conclusive and binding for all purposes, absent manifest error.

(c) If such increased costs affect the related Affected Person’s portfolio of
financing transactions, such Affected Person shall use reasonable averaging and
attribution methods to allocate such increased costs to the transactions
contemplated by this Agreement.

Section 1.8. Requirements of Law. If any Affected Person reasonably determines
that the existence of or compliance with: (a) any law or regulation or any
change therein or in the interpretation or application thereof, in each case
adopted, issued or occurring after the date hereof, or (b) any request,
guideline or directive from any central bank or other Governmental Authority
(whether or not having the force of law) issued or occurring after the date of
this Agreement:

(i) does or shall subject such Affected Person to any tax of any kind whatsoever
with respect to this Agreement, any increase in the Purchased Interest or in the
amount of Capital relating thereto, or does or shall change the basis of
taxation of payments to such Affected Person on account of Collections, Discount
or any other amounts payable hereunder (excluding taxes imposed on the overall
pre-tax net income of such Affected Person, and franchise taxes imposed on such
Affected Person, by the jurisdiction under the laws of which such Affected
Person is organized or a political subdivision thereof),

(ii) does or shall impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, or
deposits or other liabilities in or for the account of, purchases, advances or
loans by, or other credit extended by, or any other acquisition of funds by, any
office of such Affected Person that are not otherwise included in the
determination of the Euro-Rate or the Base Rate hereunder, or

(iii) does or shall impose on such Affected Person any other condition,

 

7



--------------------------------------------------------------------------------

and the result of any of the foregoing is: (A) to increase the cost to such
Affected Person of acting as Administrator, or of agreeing to purchase or
purchasing or maintaining the ownership of undivided percentage ownership
interests with regard to the Purchased Interest (or interests therein) or any
Portion of Capital, or (B) to reduce any amount receivable hereunder (whether
directly or indirectly), then, in any such case, without duplication to any
amounts paid or payable pursuant to Section 1.7 upon demand by such Affected
Person, the Seller shall promptly pay to such Affected Person additional amounts
necessary to compensate such Affected Person for such additional cost or reduced
amount receivable. All such amounts shall be payable as incurred. A certificate
from such Affected Person to the Seller and the Administrator certifying, in
reasonably specific detail, the basis for, calculation of, and amount of such
additional costs or reduced amount receivable shall be conclusive and binding
for all purposes, absent manifest error; provided, however, that no Affected
Person shall be required to disclose any confidential or tax planning
information in any such certificate.

Section 1.9. Inability to Determine Euro-Rate. (a) If the Administrator
determines before the first day of any Settlement Period (which determination
shall be final and conclusive) that, by reason of circumstances affecting the
interbank eurodollar market generally, deposits in dollars (in the relevant
amounts for such Settlement Period) are not being offered to banks in the
interbank eurodollar market for such Settlement Period, or adequate means do not
exist for ascertaining the Euro-Rate for such Settlement Period, then the
Administrator shall give notice thereof to the Seller. Thereafter, until the
Administrator notifies the Seller that the circumstances giving rise to such
suspension no longer exist, (i) no Portion of Capital shall be funded at the
Alternate Rate determined by reference to the Euro-Rate and (ii) the Discount
for any outstanding Portions of Capital then funded at the Alternate Rate
determined by reference to the Euro-Rate shall, on the last day of the then
current Settlement Period, be converted to the Alternate Rate determined by
reference to the Base Rate.

(b) If, on or before the first day of any Settlement Period, the Administrator
shall have been notified by any Purchaser that, such Purchaser has determined
(which determination shall be final and conclusive) that, any enactment,
promulgation or adoption of or any change in any applicable law, rule or
regulation, or any change in the interpretation or administration thereof by a
governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by such Purchaser with
any guideline, request or directive (whether or not having the force of law) of
any such authority, central bank or comparable agency shall make it unlawful or
impossible for such Purchaser to fund or maintain any Portion of Capital at the
Alternate Rate and based upon the Euro-Rate, the Administrator shall notify the
Seller thereof. Upon receipt of such notice, until the Administrator notifies
the Seller that the circumstances giving rise to such determination no longer
apply, (i) no Portion of Capital shall be funded at the Alternate Rate
determined by reference to the Euro-Rate and (ii) the Discount for any
outstanding Portions of Capital then funded at the Alternate Rate determined by
reference to the Euro-Rate shall be converted to the Alternate Rate determined
by reference to the Base Rate either (A) on the last day of the then current
Settlement Period if such Purchaser may lawfully continue to maintain such

 

8



--------------------------------------------------------------------------------

Portion of Capital at the Alternate Rate determined by reference to the
Euro-Rate to such day, or (B) immediately, if such Purchaser may not lawfully
continue to maintain such Portion of Capital at the Alternate Rate determined by
reference to the Euro-Rate to such day.

ARTICLE II.

REPRESENTATIONS AND WARRANTIES; COVENANTS;

TERMINATION EVENTS

Section 2.1. Representations and Warranties; Covenants. Each of the Seller,
Carpenter and the Servicer hereby makes the representations and warranties, and
hereby agrees to perform and observe the covenants, applicable to it set forth
in Exhibits III, IV and VI, respectively.

Section 2.2. Termination Events. If any of the Termination Events set forth in
Exhibit V shall occur, the Administrator may, by notice to the Seller, declare
the Facility Termination Date to have occurred (in which case the Facility
Termination Date shall be deemed to have occurred); provided, that automatically
upon the occurrence of any event described in paragraph (f) of Exhibit V, the
Facility Termination Date shall occur. Upon any such declaration, occurrence or
deemed occurrence of the Facility Termination Date, the Issuer and the
Administrator shall have, in addition to the rights and remedies that they may
have under this Agreement, all other rights and remedies provided after default
under the New York UCC and under other applicable law, which rights and remedies
shall be cumulative.

ARTICLE III.

INDEMNIFICATION

Section 3.1. Indemnities by the Seller. Without limiting any other rights that
the Administrator, the Issuer, any Program Support Provider or any of their
respective Affiliates, employees, officers, directors, agents, counsel,
successors, transferees or assigns (each, an “Indemnified Party”) may have
hereunder or under applicable law, the Seller hereby agrees to indemnify each
Indemnified Party from and against any and all claims, damages, expenses, costs,
losses and liabilities (all of the foregoing being collectively referred to as
“Indemnified Amounts”) arising out of or resulting from this Agreement (whether
directly or indirectly), the use of proceeds of purchases or reinvestments, the
ownership of the Purchased Interest, or any interest therein, or in respect of
any Receivable, Related Security or Contract, excluding, however:
(a) Indemnified Amounts to the extent resulting from gross negligence, bad faith
or willful misconduct on the part of such Indemnified Party or its officers,
directors, agents or counsel, (b) recourse with respect to any Receivable to the
extent that such Receivable is uncollectible on account of insolvency,
bankruptcy or lack of creditworthiness of the related Obligor (except as
otherwise specifically provided in this Agreement), or (c) any overall net
income taxes or franchise taxes imposed on such Indemnified Party by the
jurisdiction under the laws of which such Indemnified Party is organized or any
political subdivision thereof. Without limiting or being limited by the
foregoing, and subject to the exclusions set forth in the preceding sentence,
the Seller shall pay on demand (which demand shall be accompanied by
documentation of the Indemnified Amounts, in reasonable detail) to each
Indemnified Party any and all amounts necessary to indemnify such Indemnified
Party from and against any and all Indemnified Amounts relating to or resulting
from any of the following:

(i) the failure of any Receivable included in the calculation of the Net
Receivables Pool Balance as an Eligible Receivable to be an Eligible Receivable,
the failure of any information contained in an Information Package to be true
and correct, or the failure of any other information provided to the Issuer or
the Administrator with respect to Receivables or this Agreement to be true and
correct,

 

9



--------------------------------------------------------------------------------

(ii) the failure of any representation, warranty or statement made or deemed
made by the Seller (or any of its officers) under or in connection with this
Agreement to have been true and correct as of the date made or deemed made in
all respects when made,

(iii) the failure by the Seller to comply with any applicable law, rule or
regulation with respect to any Pool Receivable or the related Contract, or the
failure of any Pool Receivable or the related Contract to conform to any such
applicable law, rule or regulation,

(iv) the failure to vest in the Issuer a valid and enforceable: (A) perfected
undivided percentage ownership interest, to the extent of the Purchased
Interest, in the Receivables in, or purporting to be in, the Receivables Pool
and the other Pool Assets, or (B) first priority perfected security interest in
the Pool Assets, in each case, free and clear of any Adverse Claim,

(v) the failure to have filed, or any delay in filing, financing statements or
other similar instruments or documents under the UCC of any applicable
jurisdiction or other applicable laws with respect to any Receivables in, or
purporting to be in, the Receivables Pool and the other Pool Assets, whether at
the time of any purchase or reinvestment or at any subsequent time,

(vi) any dispute, claim, offset or defense (other than discharge in bankruptcy
of the Obligor) of the Obligor to the payment of any Receivable in, or
purporting to be in, the Receivables Pool (including a defense based on such
Receivable or the related Contract not being a legal, valid and binding
obligation of such Obligor enforceable against it in accordance with its terms),
or any other claim resulting from the sale of the goods or services related to
such Receivable or the furnishing or failure to furnish such goods or services
or relating to collection activities with respect to such Receivable (if such
collection activities were performed by the Seller or by any agent or
independent contractor retained by the Seller or any of its Affiliates),

(vii) any failure of the Seller to perform its duties or obligations in
accordance with the provisions hereof,

 

10



--------------------------------------------------------------------------------

(viii) any products liability or other claim, investigation, litigation or
proceeding arising out of or in connection with merchandise, insurance or
services that are the subject of any Contract,

(ix) the commingling of Collections at any time with other funds,

(x) the use of proceeds of purchases or reinvestments, or

(xi) any reduction in Capital as a result of the distribution of Collections
pursuant to Section 1.4(d), if all or a portion of such distributions shall
thereafter be rescinded or otherwise must be returned for any reason.

Section 3.2. Indemnities by the Servicer. Without limiting any other rights that
the Administrator, the Issuer or any other Indemnified Party may have hereunder
or under applicable law, the Servicer hereby agrees to indemnify each
Indemnified Party from and against any and all Indemnified Amounts arising out
of or resulting from (whether directly or indirectly): (a) the failure of any
information contained in an Information Package to be true and correct, or the
failure of any other information provided to the Issuer or the Administrator by,
or on behalf of, the Servicer to be true and correct, (b) the failure of any
representation, warranty or statement made or deemed made by the Servicer (or
any of its officers) under or in connection with this Agreement to have been
true and correct as of the date made or deemed made in all respects when made,
(c) the failure by the Servicer to comply with any applicable law, rule or
regulation with respect to any Pool Receivable or the related Contact, (d) any
dispute, claim, offset or defense of the Obligor to the payment of any
Receivable in, or purporting to be in, the Receivables Pool resulting from or
related to the collection activities with respect to such Receivable, or (e) any
failure of the Servicer to perform its duties or obligations in accordance with
the provisions hereof or any other Transaction Document to which it is a party,
(f) the failure of the Servicer to have filed, or any delay in filing, financing
statements or other similar instruments or documents under the UCC of any
applicable jurisdiction or other applicable laws with respect to any
Receivables, in or purporting to be in the Receivables Pool and any other Pool
Assets, whether at the time of any purchase or reinvestment or at any subsequent
time, or (g) any commingling by the Servicer of Collections at any time with
other funds.

ARTICLE IV.

ADMINISTRATION AND COLLECTIONS

Section 4.1. Appointment of the Servicer. (a) The servicing, administering and
collection of the Pool Receivables shall be conducted by the Person so
designated from time to time as the Servicer in accordance with this Section.
Until the Administrator gives notice to Carpenter (in accordance with this
Section) of the designation of a new Servicer, Carpenter is hereby designated
as, and hereby agrees to perform the duties and obligations of, the Servicer
pursuant to the terms hereof. Upon the occurrence of a Termination Event, the
Administrator may designate as Servicer any Person (including itself) to succeed
Carpenter or any successor Servicer, on the condition in each case that any such
Person so designated shall agree to perform the duties and obligations of the
Servicer pursuant to the terms hereof.

 

11



--------------------------------------------------------------------------------

(b) Upon the designation of a successor Servicer as set forth in clause (a),
Carpenter agrees that it will terminate its activities as Servicer hereunder in
a manner that the Administrator reasonably determines will facilitate the
transition of the performance of such activities to the new Servicer, and
Carpenter shall cooperate with and assist such new Servicer. Such cooperation
shall include, upon reasonable notice and during regular business hours, access
to and transfer of related records and use by the new Servicer of all licenses,
hardware or software necessary or desirable to collect the Pool Receivables and
the Related Security.

(c) Carpenter acknowledges that, in making their decision to execute and deliver
this Agreement, the Administrator and the Issuer have relied on Carpenter’s
agreement to act as Servicer hereunder. Accordingly, Carpenter agrees that it
will not voluntarily resign as Servicer.

(d) The Servicer may delegate its duties and obligations hereunder to any
subservicer (each a “Sub-Servicer”); provided, that, in each such delegation:
(i) such Sub-Servicer shall agree in writing to perform the duties and
obligations of the Servicer pursuant to the terms hereof, (ii) the Servicer
shall remain primarily liable for the performance of the duties and obligations
so delegated, (iii) the Seller, the Administrator and the Issuer shall have the
right to look solely to the Servicer for performance, and (iv) the terms of any
agreement with any Sub-Servicer shall provide that the Administrator may
terminate such agreement upon the termination of the Servicer hereunder by
giving notice of its desire to terminate such agreement to the Servicer (and the
Servicer shall provide appropriate notice to each such Sub-Servicer); provided,
however, that if any such delegation is to any Person (i) other than an
Affiliate of the Originator, the Administrator shall have consented in writing
in advance to such delegation or (ii) that is an Affiliate of the Originator,
the Administrator shall have consented in writing in advance to such delegation,
which consent shall not be unreasonably withheld.

Section 4.2. Duties of the Servicer. (a) The Servicer shall take or cause to be
taken all such action as may be necessary or advisable to administer and collect
each Pool Receivable from time to time, all in accordance with this Agreement
and all applicable laws, rules and regulations, with reasonable care and
diligence, and in accordance with the Credit and Collection Policies. The
Servicer shall set aside, for the accounts of the Seller and the Issuer, the
amount of the Collections to which each is entitled in accordance with Article
I. The Servicer may, in accordance with the applicable Credit and Collection
Policy, take such action as the Servicer may determine to be appropriate to
maximize Collections thereof or reflect adjustments required under the
applicable Contract; provided, however, that: for the purposes of this
Agreement, (i) such action shall not change the number of days such Pool
Receivable has remained unpaid from the date of the original due date related to
such Pool Receivable, (ii) such action shall not alter the status of such Pool
Receivable as a Delinquent Receivable or a Defaulted Receivable or limit the
rights of the Issuer or the Administrator under this Agreement and (iii) if a
Termination Event has occurred and Carpenter or an Affiliate thereof is serving
as the Servicer, Carpenter or such Affiliate may take such action only upon the
prior approval of the Administrator. The Seller shall deliver to the Servicer
and

 

12



--------------------------------------------------------------------------------

the Servicer shall hold for the benefit of the Seller and the Administrator
(individually and for the benefit of the Issuer), in accordance with their
respective interests, all records and documents (including computer tapes or
disks) with respect to each Pool Receivable. Notwithstanding anything to the
contrary contained herein, the Administrator may direct the Servicer (whether
the Servicer is Carpenter or any other Person) to commence or settle any legal
action to enforce collection of any Pool Receivable or to foreclose upon or
repossess any Related Security; provided, however, that no such direction may be
given unless either: (A) a Termination Event has occurred or (B) the Unmatured
Termination Event described in paragraph (f) of Exhibit V has occurred and the
Administrator believes in good faith that the failure to commerce, settle or
effect such legal action, foreclosure or repossession could adversely affect
Receivables constituting a material portion of the Pool Receivables.

(b) The Servicer shall, as soon as practicable following actual receipt of
collected funds, turn over to the Seller the collections of any indebtedness
that is not a Pool Receivable, less, if Carpenter or an Affiliate thereof is not
the Servicer, all reasonable and appropriate out-of-pocket costs and expenses of
such Servicer of servicing, collecting and administering such collections. The
Servicer, if other than Carpenter or an Affiliate thereof, shall, as soon as
practicable upon demand, deliver to the Seller all records in its possession
that evidence or relate to any indebtedness that is not a Pool Receivable, and
copies of records in its possession that evidence or relate to any indebtedness
that is a Pool Receivable.

(c) The Servicer’s obligations hereunder shall terminate on the later of (i) the
Facility Termination Date and (ii) the date on which all amounts required to be
paid to the Issuer, the Administrator and any other Indemnified Party or
Affected Person hereunder shall have been paid in full.

After such termination, if Carpenter or an Affiliate thereof was not the
Servicer on the date of such termination, the Servicer shall promptly deliver to
the Seller all books, records and related materials that the Seller previously
provided to the Servicer, or that have been obtained by the Servicer, in
connection with this Agreement.

Section 4.3. Lock-Box Arrangements. Prior to the initial purchase hereunder, the
Seller shall enter into Lock-Box Agreements with all of the Lock-Box Banks and
deliver original counterparts thereof to the Administrator. Upon the occurrence
of any Termination Event or an Unmatured Termination Event described in
paragraph (f) of Exhibit V, the Administrator may at any time thereafter give
notice to each Lock-Box Bank that the Administrator is exercising its rights
under the Lock-Box Agreements to do any or all of the following: (a) to have the
exclusive ownership and control of the Lock-Box Accounts (and the related
lock-boxes) transferred to the Administrator and to exercise exclusive dominion
and control over the funds deposited therein (b) to have the proceeds that are
sent to the respective Lock-Box Accounts (and the respective related lock-boxes)
redirected pursuant to the Administrator’s instructions rather than deposited in
the applicable Lock-Box Account (or sent to the applicable related lock-box),
and (c) to take any or all other actions permitted under the applicable Lock-Box
Agreement. The Seller hereby agrees that if the Administrator at any time takes
any action set forth in the preceding sentence, the Administrator shall have
exclusive

 

13



--------------------------------------------------------------------------------

control of the proceeds (including Collections) of all Pool Receivables and the
Seller hereby further agrees to take any other action that the Administrator may
reasonably request to transfer such control. Any proceeds of Pool Receivables
received by the Seller or the Servicer thereafter shall be sent immediately to
the Administrator. The parties hereto hereby acknowledge that if at any time the
Administrator takes control of any Lock-Box Account (and any such related
lock-box), the Administrator shall not have any rights to the funds therein in
excess of the unpaid amounts due to the Administrator, the Issuer, the Seller or
any other Person hereunder, and the Administrator shall distribute or cause to
be distributed such funds in accordance with Section 4.2 (b) and Article I (in
each case as if such funds were held by the Servicer thereunder).

Section 4.4. Enforcement Rights. (a) At any time following the occurrence of a
Termination Event:

(i) the Administrator may direct or may instruct the Seller or the Servicer to
direct the Obligors that payment of all amounts payable under any Pool
Receivable is to be made directly to the Administrator or its designee,

(ii) the Administrator may instruct the Seller or the Servicer to give notice of
the Issuer’s interest in Pool Receivables to each Obligor, which notice shall
direct that payments be made directly to the Administrator or its designee, and
the Seller or the Servicer, as the case may be, shall give such notice at the
expense of the Seller or the Servicer, as the case maybe; provided, that if the
Seller or the Servicer, as the case may be, fails to so notify each Obligor, the
Administrator (at the Seller’s or the Servicer’s, as the case may be, expense)
may so notify the Obligors, and

(iii) the Administrator may request the Servicer to, and upon such request the
Servicer shall: (A) assemble all of the records necessary or desirable to
collect the Pool Receivables and the Related Security, and transfer or license
to a successor Servicer the use of all software necessary or desirable to
collect the Pool Receivables and the Related Security, and make the same
available to the Administrator or its designee at a place selected by the
Administrator, and (B) segregate all cash, checks and other instruments received
by it from time to time constituting Collections in a manner reasonably
acceptable to the Administrator and, promptly upon receipt, remit all such cash,
checks and instruments, duly endorsed or with duly executed instruments of
transfer, to the Administrator or its designee.

(b) The Seller hereby authorizes the Administrator, and irrevocably appoints the
Administrator as its attorney-in-fact with full power of substitution and with
full authority in the place and stead of the Seller, which appointment is
coupled with an interest, to take any and all steps in the name of the Seller
and on behalf of the Seller necessary or desirable, in the determination of the
Administrator after the occurrence of a Termination Event, an Unmatured
Termination Event or following the designation of a successor Servicer (only if
such successor Servicer is not an Affiliate of Carpenter), to collect any and
all amounts or portions thereof due under any and all Pool Assets, including
endorsing the name of the Seller on checks and other instruments representing
Collections and enforcing such Pool Assets. Notwithstanding anything to the
contrary contained in

 

14



--------------------------------------------------------------------------------

this subsection, none of the powers conferred upon such attorney-in-fact
pursuant to the preceding sentence shall subject such attorney-in-fact to any
liability if any action taken by it shall prove to be inadequate or invalid, nor
shall they confer any obligations upon such attorney-in-fact in any manner
whatsoever.

Section 4.5. Responsibilities of the Seller. (a) Anything herein to the contrary
notwithstanding, the Seller shall: (i) perform all of its obligations, if any,
under the Contracts related to the Pool Receivables to the same extent as if
interests in such Pool Receivables had not been transferred hereunder, and the
exercise by the Administrator or the Issuer of their respective rights hereunder
shall not relieve the Seller from such obligations, and (ii) pay when due any
taxes, including any sales taxes payable in connection with the Pool Receivables
and their creation and satisfaction. The Administrator and the Issuer shall not
have any obligation or liability with respect to any Pool Asset, nor shall
either of them be obligated to perform any of the obligations of the Seller,
Carpenter or the Originator thereunder.

(b) Carpenter hereby irrevocably agrees that if at any time it shall cease to be
the Servicer hereunder, it shall act (if the then-current Servicer so requests)
as the data-processing agent of the Servicer and, in such capacity, Carpenter
shall conduct the data-processing functions of the administration of the
Receivables and the Collections thereon in substantially the same way that
Carpenter conducted such data-processing functions while it acted as the
Servicer.

Section 4.6. Servicing Fee. (a) Subject to clause (b), the Servicer shall be
paid a fee equal to 1.00% per annum (the “Servicing Fee Rate”) of the daily
average aggregate Outstanding Balance of the Pool Receivables. The Issuer’s
Share of such fee shall be paid through the distributions contemplated by
Section 1.4(d), and the Seller’s Share of such fee shall be paid by the Seller
on each Settlement Date.

(b) If the Servicer ceases to be Carpenter or an Affiliate thereof, the
servicing fee shall be the greater of: (i) the amount calculated pursuant to
clause (a), or (ii) an alternative amount specified by the successor Servicer
not to exceed 110% of the aggregate reasonable costs and expenses incurred by
such successor Servicer in connection with the performance of its obligations as
Servicer.

ARTICLE V.

MISCELLANEOUS

Section 5.1. Amendments, Etc. No amendment or waiver of any pro vision of this
Agreement or any other Transaction Document, or consent to any departure by the
Seller or the Servicer therefrom, shall be effective unless in a writing signed
by the Administrator, and, in the case of any amendment, by the other parties
thereto; and then such amendment, waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given. No failure
on the part of the Issuer or the Administrator to exercise, and no delay in
exercising any right hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any right hereunder preclude any other or further
exercise thereof or the exercise of any other right.

 

15



--------------------------------------------------------------------------------

Section 5.2. Notices, Etc. (i) All notices and other communications provided for
hereunder shall, unless otherwise stated herein, be in writing (including
facsimile communication) and shall be personally delivered or sent by certified
mail, postage prepaid, or by facsimile, to the intended party at the mailing
address or facsimile number of such party set forth under its name on the
signature pages hereof or at such other address or facsimile number as shall be
designated by such party in a written notice to the other parties hereto. All
such notices and communications shall be effective (i) if personally delivered,
when received, (ii) if sent by certified mail three (3) Business Days after
having been deposited in the mail, postage prepaid, and (iii) if transmitted by
facsimile, when sent, receipt confirmed by telephone or electronic means (and
shall be followed by a hard copy sent by first class mail).

Section 5.3. Assignability. (a) This Agreement and the Issuer’s rights and
obligations herein (including ownership of the Purchased Interest or an interest
therein) shall be assignable, in whole or in part, by the Issuer and its
successors and assigns with the prior written consent of the Seller; provided,
however, that such consent shall not be unreasonably withheld; and provided
further, that no such consent shall be required if the assignment is made to
PNC, any Affiliate of PNC (other than a director or officer of PNC), any
Purchaser or other Program Support Provider or any Person that is: (i) in the
business of issuing Notes and (ii) associated with or administered by PNC or any
Affiliate of PNC. Each assignor may, in connection with the assignment, disclose
to the applicable assignee (that shall have agreed to be bound by Section 5.6)
any information relating to the Servicer, the Seller or the Pool Receivables
furnished to such assignor by or on behalf of the Servicer, the Seller, the
Issuer or the Administrator. The Administrator shall give prior written notice
of any assignment of the Issuer’s rights and obligations (including ownership of
the Purchased Interest to any Person other than a Program Support Provider).

(b) The Issuer may at any time grant to one or more banks or other institutions
(each a “Purchaser”) party to the Liquidity Agreement, or to any other Program
Support Provider, participating interests in the Purchased Interest. In the
event of any such grant by the Issuer of a participating interest to a Purchaser
or other Program Support Provider, the Issuer shall remain responsible for the
performance of its obligations hereunder. The Seller agrees that each Purchaser
or other Program Support Provider shall be entitled to the benefits of Sections
1.7 and 1.8.

(c) This Agreement and the rights and obligations of the Administrator hereunder
shall be assignable, in whole or in part, by the Administrator and its
successors and assigns; provided, that unless: (i) such assignment is to an
Affiliate of PNC, (ii) it becomes unlawful for PNC to serve as the Administrator
or (iii) a Termination Event exists, the Seller has consented to such
assignment, which consent shall not be unreasonably withheld.

(d) Except as provided in Section 4.1(d), none of the Seller, Carpenter or the
Servicer may assign its rights or delegate its obligations hereunder or any
interest herein without the prior written consent of the Administrator.

 

16



--------------------------------------------------------------------------------

(e) Without limiting any other rights that may be available under applicable
law, the rights of the Issuer may be enforced through it or by its agents.

Section 5.4. Costs, Expenses and Taxes. (a) In addition to the rights of
indemnification granted under Section 3.1, the Seller agrees to pay within three
(3) Business Days of demand (which demand shall be accompanied by documentation
thereof in reasonable detail) all reasonable costs and expenses in connection
with the preparation, execution, delivery and administration (including periodic
internal audits by the Administrator of Pool Receivables) of this Agreement, the
other Transaction Documents and the other documents and agreements to be
delivered hereunder (and all reasonable costs and expenses in connection with
any amendment, waiver or modification of any thereof), including: (i) Attorney
Costs for the Administrator, the Issuer and their respective Affiliates and
agents with respect thereto and with respect to advising the Administrator, the
Issuer and their respective Affiliates and agents as to their rights and
remedies under this Agreement and the other Transaction Documents, and (ii) all
reasonable costs and expenses (including Attorney Costs), if any, of the
Administrator, the Issuer and their respective Affiliates and agents in
connection with the enforcement of this Agreement and the other Transaction
Documents.

(b) In addition, the Seller shall pay within three (3) Business Days of demand
any and all stamp and other taxes and fees payable in connection with the
execution, delivery, filing and recording of this Agreement or the other
documents or agreements to be delivered hereunder, and agrees to save each
Indemnified Party harmless from and against any liabilities with respect to or
resulting from any delay in paying or omission to pay such taxes and fees.

Section 5.5. No Proceedings; Limitation on Payments. Each of the Seller,
Carpenter, the Servicer, the Administrator, each assignee of the Purchased
Interest or any interest therein, and each Person that enters into a commitment
to purchase the Purchased Interest or interests therein, hereby covenants and
agrees that it will not institute against, or join any other Person in
instituting against, the Issuer any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceeding, or other proceeding under any federal or
state bankruptcy or similar law, for one year and one day after the latest
maturing Note issued by the Issuer is paid in full. The provision of this
Section 5.5 shall survive any termination of this Agreement.

Section 5.6. Confidentiality. Unless otherwise required by applicable law, each
of the Seller and the Servicer agrees to maintain the confidentiality of the
terms of this Agreement and the other Transaction Documents (and all drafts
thereof) in communications with third parties and otherwise; provided, that this
Agreement may be disclosed to: (a) third parties to the extent such disclosure
is made pursuant to a written agreement of confidentiality in form and substance
reasonably satisfactory to the Administrator, and (b) the Seller’s legal counsel
and auditors if they agree to hold it confidential. Unless otherwise required by
applicable law, each of the Administrator and the Issuer agrees to maintain the
confidentiality of this Agreement and the Transaction Documents (and all drafts
thereof) and non-public financial information regarding Carpenter and its
Subsidiaries and Affiliates; provided, that such information may be disclosed
to: (i) third parties to the extent such disclosure is made pursuant to a
written agreement of confidentiality in form and substance reasonably
satisfactory to Carpenter, (ii) legal counsel and auditors of the Issuer or the
Administrator

 

17



--------------------------------------------------------------------------------

if they agree to hold it confidential (iii) the rating agencies rating the
Notes, (iv) any Program Support Provider or potential Program Support Provider
(if they agree to hold it confidential), (v) any placement agent placing the
Notes and (vi) any regulatory authorities having jurisdiction over PNC, the
Issuer, any Program Support Provider or any Purchaser.

Section 5.7. GOVERNING LAW AND JURISDICTION. (a) THIS AGREEMENT SHALL BE DEEMED
TO BE A CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF
NEW Y0RK (INCLUDING FOR SUCH PURPOSE SECTION 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK) EXCEPT TO THE EXTENT THAT THE VALIDITY
OR PERFECTION OF A SECURITY INTEREST OR REMEDIES HEREUNDER, IN RESPECT OF ANY
PARTICULAR COLLATERAL ARE GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE
STATE OF NEW YORK.

(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT MAY BE BROUGHT
IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES FEDERAL COURT FOR
THE SOUTHERN DISTRICT OF NEW YORK; AND, BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, EACH OF THE PARTIES HERETO CONSENTS, FOR IT SELF AND IN RESPECT OF
ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH OF THE
PARTIES HERETO IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT PERMITTED BY LAW, ANY
OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, THAT IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS
AGREEMENT OR ANY DOCUMENT RELATED HERETO. EACH OF THE PARTIES HERETO WAIVES
PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH SERVICE MAY
BE MADE BY ANY OTHER MEANS PERMITTED BY NEW YORK LAW.

Section 5.8. Execution in Counterparts. This Agreement may be executed in any
number of counterparts, each of which, when so executed, shall be deemed to be
an original, and all of which, when taken together, shall constitute one and the
same agreement.

Section 5.9. Survival of Termination. The provisions of Sections 1.7, 1.8, 3.1,
3.2, 5.4, 5.5, 5.6, 5.7, 5.10 and 5.13 shall survive any termination of this
Agreement.

Section 5.10. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO WAIVES THEIR
RESPECTIVE RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON
OR ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY IN ANY ACTION, PROCEEDING OR OTHER LITIGATION OF ANY TYPE BROUGHT BY ANY
OF THE PARTIES AGAINST ANY OTHER PARTY OR PARTIES, WHETHER WITH RESPECT TO
CONTRACT CLAIMS, TORT CLAIMS OR OTHERWISE. EACH OF THE PARTIES HERETO AGREES
THAT ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE TRIED BY A COURT TRIAL WITHOUT A
JURY.

 

18



--------------------------------------------------------------------------------

WITHOUT LIMITING THE FOREGOING, EACH OF THE PARTIES HERETO FURTHER AGREES THAT
ITS RESPECTIVE RIGHT TO A TRIAL BY JURY IS WAIVED BY OPERATION OF THIS SECTION
AS TO ANY ACTION, COUNTERCLAIM OR OTHER PROCEEDING THAT SEEKS, IN WHOLE OR IN
PART, TO CHALLENGE THE VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT OR ANY
PROVISION HEREOF. THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT.

Section 5.11. Entire Agreement. This Agreement and the other Transaction
Documents embody the entire agreement and understanding between the parties
hereto, and supersede all prior or contemporaneous agreements and understandings
of such Persons, verbal or written, relating to the subject matter hereof and
thereof, except for any prior arrangements made with respect to the payment by
the Issuer of (or any indemnification for) any fees, costs or expenses payable
to or incurred (or to be incurred) by or on behalf of the Seller, the Servicer
and the Administrator.

Section 5.12. Headings. The captions and headings of this Agreement and any
Exhibit, Schedule or Annex hereto are for convenience of reference only and
shall not affect the interpretation hereof or thereof.

Section 5.13. Issuer’s, Administrator’s, Seller’s and Servicer’s Liabilities.
The obligations of the Issuer, the Administrator, the Seller and the Servicer
under the Transaction Documents are solely the corporate obligations of the
Issuer, the Administrator, the Seller and the Servicer, respectively. No
recourse shall be had for any obligation or claim arising out of or based upon
any Transaction Document against any stockholder, employee, officer, director or
incorporator of the Issuer, the Administrator, the Seller or the Servicer;
provided, however, that this Section shall not relieve any such Person of any
liability it might otherwise have for its own gross negligence or willful
misconduct.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

CRS FUNDING CORP. By:           Name:   Jaime Vasquez   Title:   President
Address:   CRS Funding Corp.   1047 North Park Road   Wyomissing, PA 19610-1339
Attention:   Jaime Vasquez Telephone:   (610) 208-2165 Facsimile:  
(610) 736-8201 CARPENTER TECHNOLOGY CORPORATION By:           Name:   Jaime
Vasquez   Title:   Vice President and Treasurer Address:   Carpenter Technology
Corporation   1047 North Park Road   Wyomissing, PA 19610-1339 Attention:  
Jaime Vasquez Telephone:   (610) 208-2165 Facsimile:   (610) 736-8201]

  S-1   Receivables Purchase Agreement



--------------------------------------------------------------------------------

MARKET STREET FUNDING CORPORATION By:           Name:       Title:     Address:
  Market Street Funding Corporation   c/o AMACAR Group, LLC   6525 Morrison
Boulevard, Suite 318   Charlotte, N.C. 28211 Attention:   Douglas K. Johnson
Telephone:   (704) 365-0569 Facsimile:   (704) 365-1362

With a copy to:

PNC Bank, National Association One PNC Plaza 249 Fifth Avenue Pittsburgh, PA
15222-2707 Attention:   John T. Smathers Telephone:   (412) 762-6440 Facsimile:
  (412) 762-9184

  S-2   Receivables Purchase Agreement



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION,
as Administrator

By:           Name:       Title:     Address:   PNC Bank, National Association  
One PNC Plaza   249 Fifth Avenue   Pittsburgh, PA 15222-2707 Attention:   John
T. Smathers Telephone:   (412) 762-6440 Facsimile:   (412) 762-9184

 

  S-3   Receivables Purchase Agreement



--------------------------------------------------------------------------------

EXHIBIT I

DEFINITIONS

As used in the Agreement (including its Exhibits, Schedules and Annexes), the
following terms shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined). Unless
otherwise indicated, all Section, Annex, Exhibit and Schedule references in this
Exhibit are to Sections of and Annexes, Exhibits and Schedules to the Agreement.

“Administration Account” means the account (account number 1002422076, ABA
number 043000096) of the Administrator maintained at the office of PNC at One
PNC Plaza, 249 Fifth Avenue, Pittsburgh, Pennsylvania 15222-2707, or such other
account as may be so designated in writing by the Administrator to the Servicer.

“Administrator” has the meaning set forth in the preamble to the Agreement.

“Adverse Claim” means a lien, security interest or other charge or encumbrance,
or any other type of preferential arrangement; it being understood that any
thereof in favor of, or assigned to, (i) the Issuer or the Administrator (for
the benefit of the Issuer) or (ii) a Consignor pursuant to a Permitted Lien
shall not constitute an Adverse Claim.

“Affected Person” has the meaning set forth in Section 1.7 of the Agreement.

“Affiliate” means, as to any Person: (a) any Person that, directly or
indirectly, is in control of, is controlled by or is under common control with
such Person, or (b) who is a director or officer: (i) of such Person or (ii) of
any Person described in clause (a), except that, with respect to the Issuer,
Affiliate shall mean the holder(s) of its capital stock. For purposes of this
definition, control of a Person shall mean the power, direct or indirect: (x) to
vote 25% or more of the securities having ordinary voting power for the election
of directors or managers of such Person, or (y) to direct or cause the direction
of the management and policies of such Person, in either case whether by
ownership of securities, contract, proxy or otherwise.

“Agreement” has the meaning set forth in the preamble to the Agreement.

“Alternate Rate” for any Settlement Period for any Portion of Capital of the
Purchased Interest means an interest rate per annum equal to: (a) 1.25% per
annum above the Euro-Rate for such Settlement Period; provided, however, that if
(x) it shall become unlawful for any Purchaser or Program Support Provider to
obtain funds in the London interbank eurodollar market in order to make, fund or
maintain any Purchased Interest, or if such funds shall not be reasonably
available to any Purchaser or Program Support Provider, or (y) there shall not
be at least two Business Days prior to the commencement of an applicable
Settlement Period to determine a Euro-Rate in accordance with its terms, then
the “Alternate Rate” shall be equal to the Base Rate in effect for each day
during the remainder of such Settlement Period or (b) if requested by the Seller
the Base Rate

 

I-1



--------------------------------------------------------------------------------

for such Settlement Period; provided, however, that the “Alternate Rate” for any
day while a Termination Event exists shall be an interest rate equal to
2.00% per annum above the Base Rate in effect on such day.

“Attorney Costs” means and includes all reasonable fees and disbursements of any
law firm or other external counsel.

“Bankruptcy Code” means the United States Bankruptcy Reform Act of 1978 (11
U.S.C. § 101, et seq.), as amended from time to time.

“Base Rate” means, for any day, a fluctuating interest rate per annum as shall
be in effect from time to time, which rate shall be at all times equal to the
higher of:

(a) the rate of interest in effect for such day as publicly announced from time
to time by PNC in Pittsburgh, Pennsylvania as its “prime rate.” Such “prime
rate” is set by PNC based upon various factors, including PNC’s costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above or below
such announced rate, and

(b) 0.50% per annum above the latest Federal Funds Rate.

“BBA” means the British Bankers’ Association.

“Benefit Plan” means any employee benefit pension plan as defined in
Section 3(2) of ERISA in respect of which the Seller, the Originator, Carpenter
or any ERISA Affiliate is, or at any time during the immediately preceding six
years was, an “employer” as defined in Section 3(5) of ERISA.

“Business Day” means any day (other than a Saturday or Sunday) on which:
(a) banks are not authorized or required to close in New York City, New York or
Pittsburgh, Pennsylvania, and (b) if this definition of “Business Day” is
utilized in connection with the Euro-Rate, dealings are carried out in the
London interbank market.

“Capital” means the amount paid to the Seller in respect of the Purchased
Interest by the Issuer pursuant to the Agreement, or such amount divided or
combined in order to determine the Discount applicable to any Portion of
Capital, in each case reduced from time to time by Collections distributed and
applied on account of such Capital pursuant to Section 1.4(d) of the Agreement;
provided, that if such Capital shall have been reduced by any distribution, and
thereafter all or a portion of such distribution is rescinded or must otherwise
be returned for any reason, such Capital shall be increased by the amount of
such rescinded or returned distribution as though it had not been made.

“Carpenter” has the meaning set forth in the preamble to the Agreement.

 

I-2



--------------------------------------------------------------------------------

“Change in Control” means that (a) with respect to the Seller, Carpenter ceases
to own, directly or indirectly, 100% of the capital stock of the Seller free and
clear of all Adverse Claims and (b) with respect to Carpenter, the acquisition
by any person or group of persons (within the meaning of Section 13 or 14 of the
Securities Exchange Act of 1934, as amended) of 20% or more of the shares of
outstanding voting stock of Carpenter on a fully diluted basis.

“Closing Date” means December 27, 2001.

“Collections” means, with respect to any Pool Receivable: (a) all funds that are
received by the Originator, Carpenter, the Seller or the Servicer in payment of
any amounts owed in respect of such Receivable (including purchase price,
finance charges, interest and all other charges), or applied to amounts owed in
respect of such Receivable (including insurance payments and net proceeds of the
sale or other disposition of repossessed goods or other collateral or property
of the related Obligor or any other Person directly or indirectly liable for the
payment of such Pool Receivable and available to be applied thereon), (b) all
amounts deemed to have been received pursuant to Section 1.4(e) of the Agreement
and (c) all other proceeds of such Pool Receivable.

“Company Note” has the meaning set forth in Section 3.1 of the Purchase and Sale
Agreement.

“Concentration Percentage” means for any: (a) Group A Obligor, 16.00%, (b) Group
B Obligor, 16.00%, (c) Group C Obligor 8.00% and (d) Group D Obligor, 4.00%.

“Concentration Reserve” means, at any time: (a) the aggregate Capital at such
time multiplied by (b)(i) the Concentration Reserve Percentage, divided by
(ii) 100%, minus the Concentration Reserve Percentage.

“Concentration Reserve Percentage” means, at any time, the largest of: (a) the
sum of four largest Group D Obligor Percentages, (b) the sum of the two largest
Group C Obligor Percentages and (c) the largest Group B Obligor Percentage or
Group A Obligor Percentage.

“Consignor” means each Person identified as a “consignor” (as such term is
defined in the UCC) on Schedule IV hereto.

“Contract” means, with respect to any Receivable, any and all contracts,
instruments, agreements, leases, invoices, notes or other writings pursuant to
which such Receivable arises or that evidence such Receivable or under which an
Obligor becomes or is obligated to make payment in respect of such Receivable.

“CP Rate” for any Settlement Period for any Portion of Capital means a rate
calculated by the Administrator equal to: (a) the rate (or if more than one
rate, the weighted average of the rates) at which Notes of the Issuer on each
day during such period have been outstanding; provided, that if such rate(s) is
a discount rate(s), then the CP Rate shall be the rate (or if more than one
rate, the weighted average of the rates) resulting from converting such discount
rate(s) to an interest-bearing

 

I-3



--------------------------------------------------------------------------------

equivalent rate plus (b) the commissions and charges charged by such placement
agent or commercial paper dealer with respect to such Notes, expressed as a
percentage of the face amount of such Notes and converted to an interest-bearing
equivalent rate per annum. Notwithstanding the foregoing, the “CP Rate” for any
day while a Termination Event exists shall be an interest rate equal to 2.00%
above the Base Rate in effect on such day.

“Credit and Collection Policy” means, as the context may require, those
receivables credit and collection policies and practices of the Originator in
effect on the date of the Agreement and described in Schedule I to the
Agreement, as modified in compliance with the Agreement.

“Cut-off Date” has the meaning set forth in the Purchase and Sale Agreement.

“Debt” means: (a) indebtedness for borrowed money, (b) obligations evidenced by
bonds, debentures, notes or other similar instruments, (c) obligations to pay
the deferred purchase price of property or services, (d) obligations as lessee
under leases that shall have been or should be, in accordance with generally
accepted accounting principles, recorded as capital leases, and (e) obligations
under direct or indirect guaranties in respect of, and obligations (contingent
or otherwise) to purchase or otherwise acquire, or otherwise to assure a
creditor against loss in respect of, indebtedness or obligations of others of
the kinds referred to in clauses (a) through (d).

“Defaulted Receivable” means a Receivable:

(a) as to which any payment, or part thereof, remains unpaid for more than 120
days from the original invoice date for such payment, or

(b) without duplication (i) as to which an Insolvency Proceeding shall have
occurred with respect to the Obligor thereof or any other Person obligated
thereon or owning any Related Security with respect thereto, or (ii) that has
been written off the Seller’s books as uncollectible.

“Default Ratio” means the ratio (expressed as a percentage and rounded to the
nearest 1/100 of 1%, with 5/1000th of 1% rounded upward) computed as of the last
day of each calendar month by dividing: (a) the aggregate Outstanding Balance of
all Pool Receivables that became Defaulted Receivables during such month
excluding Ineligible Elimination Amounts, by (b) the aggregate credit sales made
by the Originator during the month that is four calendar months before such
month.

“Delinquency Ratio” means the ratio (expressed as a percentage and rounded to
the nearest 1/100 of 1%, with 5/1000th of 1% rounded upward) computed as of the
last day of each calendar month by dividing: (a) the aggregate Outstanding
Balance of all Pool Receivables that were Delinquent Receivables on such day
excluding Ineligible Elimination Amounts by (b) the aggregate Outstanding
Balance of all Pool Receivables on such day.

“Delinquent Receivable” means a Receivable as to which any payment, or part
thereof, remains unpaid for more than 90 days from the original invoice date for
such payment.

 

I-4



--------------------------------------------------------------------------------

“Designated Ineligible Obligor” means an Obligor reported by Carpenter on the
Information Package prepared for the calendar month that is at least 45 days
following written notification to the Administrator from the Servicer
designating such Obligor as being an Obligor whose Receivables are not generally
representative of the other Pool Receivables; provided that the aggregate
Outstanding Balance of Receivables related to all Designated Ineligible Obligors
shall not exceed 10% of the aggregate Outstanding Balance of all Pool
Receivables. If requested by the Servicer and approved by the Administrator, an
Obligor may cease to be considered a Designated Ineligible Obligor provided that
such Obligor may not subsequently be designated as a Designated Ineligible
Obligor.

“Dilution Horizon” means, for any calendar month, the ratio (expressed as a
percentage and rounded to the nearest 1/100th of 1%, with 5/1000th of 1% rounded
upward) computed as of the last day of such calendar month of: (a) the aggregate
credit sales made by the Originator during the two calendar months ending on the
last day of the preceding calendar month to (b) the Net Receivables Pool Balance
at the last day of the most recent calendar month.

“Dilution Ratio” means the ratio (expressed as a percentage and rounded to the
nearest l/100th of 1%, with 5/1000th of 1% rounded upward), computed as of the
last day of each calendar month by dividing: (a) the aggregate amount of
payments required to be made by the Seller pursuant to Section 1.4(e)(i) of the
Agreement, other than payments related to the Ineligible Elimination Amounts,
during such calendar month by (b) the aggregate credit sales made by the
Originator during the month that is one calendar month before such month.

“Dilution Reserve” means, on any date, an amount equal to: (a) the Capital at
the close of business of the Servicer on such date multiplied by (b) (i) the
Dilution Reserve Percentage on such date, divided by (ii) 100% minus the
Dilution Reserve Percentage on such date.

“Dilution Reserve Percentage” means on any date, the greater of (a) 7.00% and
(b) the product of (i) the Dilution Horizon multiplied by (ii) the sum of (x) 2
times the average of the Dilution Ratios for the twelve most recent calendar
months and (y) the Spike Factor.

“Discount” means:

(a) for the Portion of Capital for any Settlement Period to the extent the
Issuer will be funding such Portion of Capital during such Settlement Period
through the issuance of Notes:

CPR x C x ED/360

(b) for the Portion of Capital for any Settlement Period to the extent the
Issuer will not be funding such Portion of Capital during such Settlement Period
through the issuance of Notes:

AR x C x ED/Year + TF

 

I-5



--------------------------------------------------------------------------------

where:

 

AR    =    the Alternate Rate for the Portion of Capital for such Settlement
Period, C    =    the Portion of Capital during such Settlement Period, CPR    =
   the CP Rate for the Portion of Capital for such Settlement Period, ED    =   
the actual number of days during such Settlement Period, Year    =    if such
Portion of Capital is funded based upon: (i) the Euro-Rate, 360 days, and (ii)
the Base Rate, 365 or 366 days, as applicable, and TF    =    the Termination
Fee, if any, for the Portion of Capital for such Settlement Period;

provided, that no provision of the Agreement shall require the payment or permit
the collection of Discount in excess of the maximum permitted by applicable law;
and provided further, that Discount for the Portion of Capital shall not be
considered paid by any distribution to the extent that at any time all or a
portion of such distribution is rescinded or must otherwise be returned for any
reason.

“Eligible Receivable” means, at any time, a Pool Receivable:

(a) the Obligor of which is (i) a United States resident, (ii) not a government
or a governmental subdivision, affiliate or agency, (iii) not subject to any
action of the type described in paragraph (f) of Exhibit V to the Agreement and
(iv) not an Affiliate of Carpenter,

(b) that is denominated and payable only in U.S. dollars in the United States,

(c) that does not have a stated maturity which is more than 50 days after the
original invoice date of such Receivable; provided, however, that up to 10% of
the aggregate Outstanding Balance of all Receivables may have a stated maturity
which is more than 50 days but not more than 90 days after the original invoice
date of such Receivable,

(d) that arises under a duly authorized Contract for the sale and delivery of
goods and services in the ordinary course of the applicable Originator’s
business,

(e) that arises under a duly authorized Contract that is in full force and
effect and that is a legal, valid and binding obligation of the related Obligor,
enforceable against such Obligor in accordance with its terms,

 

I-6



--------------------------------------------------------------------------------

(f) that conforms in all material respects with all applicable laws, rulings and
regulations in effect,

(g) that is not the subject of any asserted dispute, offset, hold back defense,
Adverse Claim or other claim,

(h) that satisfies all applicable requirements of the applicable Credit and
Collection Policy,

(i) that has not been modified, waived or restructured since its creation,
except as permitted pursuant to Section 4.2 of the Agreement,

(j) in which the Seller owns good and marketable title, free and clear of any
Adverse Claims, and that is freely assignable by the Seller (including without
any consent of the related Obligor),

(k) for which the Issuer shall have a valid and enforceable undivided percentage
ownership or security interest, to the extent of the Purchased Interest, and a
valid and enforceable first priority perfected security interest therein and in
the Related Security and Collections with respect thereto, in each case free and
clear of any Adverse Claim,

(l) that constitutes an account as defined in the UCC, and that is not evidenced
by instruments or chattel paper,

(m) that is neither a Defaulted Receivable nor a Delinquent Receivable,

(n) for which neither the Originator thereof, the Seller nor the Servicer has
established any offset arrangements with the related Obligor,

(o) of an Obligor as to which Defaulted Receivables of such Obligor do not
exceed 50% of the Outstanding Balance of all such Obligor’s Receivables,

(p) that represents amounts earned and payable by the Obligor that are not
subject to the performance of additional services by the Originator thereof, and

(q) the Obligor of which has not been reported by the Servicer as a Designated
Ineligible Obligor.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor statute of similar import, together with
the regulations thereunder, in each case as in effect from time to time.
References to sections of ERISA also refer to any successor sections.

 

I-7



--------------------------------------------------------------------------------

“ERISA Affiliate” means: (a) any corporation that is a member of the same
controlled group of corporations (within the meaning of Section 414(b) of the
Internal Revenue Code) as the Seller, the Originator or Carpenter, (b) a trade
or business (whether or not incorporated) under common control (within the
meaning of Section 414(c) of the Internal Revenue Code) with the Seller, the
Originator or Carpenter, or (c) a member of the same affiliated service group
(within the meaning of Section 414(m) of the Internal Revenue Code) as the
Seller, the Originator, any corporation described in clause (a) or any trade or
business described in clause (b).

“Euro-Rate” means with respect to any Settlement Period the interest rate per
annum determined by the Administrator by dividing (the resulting quotient
rounded upwards, if necessary, to the nearest 1/100th of 1% per annum) (i) the
rate of interest determined by the Administrator in accordance with its usual
procedures (which determination shall be conclusive absent manifest error) to be
the average of the London interbank market offered rates for U.S. dollars quoted
by the British Bankers’ Association (“BBA”) as set forth on Dow Jones Markets
Service (formerly known as Telerate) (or appropriate successor or, if British
Bankers’ Association or its successor ceases to provide display page 3750 (or
such other display page on the Dow Jones Markets Service system as may replace
display page 3750) at or about 11:00 a.m. (London time) on the Business Day
which is two (2) Business Days prior to the first day of such Settlement Period
for an amount comparable to the Portion of Capital to be funded at the Alternate
Rate and based upon the Euro-Rate during such Settlement Period by (ii) a number
equal to 1.00 minus the Euro-Rate Reserve Percentage. The Euro-Rate may also be
expressed by the following formula:

 

Euro-Rate =    Average of London interbank offered rates quoted by BBA as shown
on Dow Jones Markets Service display page 3750 or appropriate successor        
1.00 - Euro-Rate Reserve Percentage

where “Euro-Rate Reserve Percentage” means, the maximum effective percentage in
effect on such day as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the reserve requirements
(including without limitation, supplemental, marginal, and emergency reserve
requirements) with respect to eurocurrency funding (currently referred to as
“Eurocurrency Liabilities”). The Euro-Rate shall be adjusted with respect to any
Portion of Capital funded at the Alternate Rate and based upon the Euro-Rate
that is outstanding on the effective date of any change in the Euro-Rate Reserve
Percentage as of such effective date. The Administrator shall give prompt notice
to the Seller of the Euro-Rate as determined or adjusted in accordance herewith
(which determination shall be conclusive absent manifest error).

“Excess Concentration” means the sum of the amounts by which the Outstanding
Balance of Eligible Receivables of each Obligor then in the Receivables Pool
exceeds an amount equal to: (a) the applicable Concentration Percentage for such
Obligor multiplied by (b) the Outstanding Balance of all Eligible Receivables
then in the Receivables Pool.

 

I-8



--------------------------------------------------------------------------------

“Facility Termination Date” means the earliest to occur of: (a) December 17,
2004, (b) the date determined pursuant to Section 2.2 of the Agreement, (c) the
date the Purchase Limit reduces to zero pursuant to Section 1.1(b) of the
Agreement, (d) the date that the commitments of the Purchasers terminate under
the Liquidity Agreement, and (e) the Issuer shall fail to cause the amendment or
modification of any Transaction Document or related opinion as required by
Moody’s or Standard and Poor’s, and such failure shall continue for 30 days
after such amendment is initially requested.

“Federal Funds Rate” means, for any day, the per annum rate set forth in the
weekly statistical release designated as H. 15(519), or any successor
publication, published by the Federal Reserve Board (including any such
successor, “H. 15(519)”) for such day opposite the caption “Federal Funds
(Effective).” If on any relevant day such rate is not yet published in H.15
(519), the rate for such day will be the rate set forth in the daily statistical
release designated as the Composite 3:30 p.m. Quotations for U.S. Government
Securities, or any successor publication, published by the Federal Reserve Bank
of New York (including any such successor, the “Composite 3:30 p.m. Quotations”)
for such day under the caption “FederalFunds Effective Rate.” If on any relevant
day the appropriate rate is not yet published in either H.15(519) or the
Composite 3:30 p.m. Quotations, the rate for such day will be the arithmetic
mean as determined by the Administrator of the rates for the last transaction in
overnight Federal funds arranged before 9:00 a.m. (New York time) on that day by
each of three leading brokers of Federal funds transactions in New York City
selected by the Administrator.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System, or any entity succeeding to any of its principal functions.

“Fee Letter” has the meaning set forth in Section 1.5 of the Agreement.

“GAAP” means the generally accepted accounting principles and practices in the
United States, consistently applied.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any body or entity exercising executive,
legislative, judicial, regulatory or administrative Functions of or pertaining
to government, including any court, and any Person owned or controlled, through
stock or capital ownership or otherwise, by any of the foregoing.

“Group A Obligor” means any Obligor with a short-term rating of at least:
(a) “A-l” by Standard & Poor’s, or if such Obligor does not have a short-term
rating from Standard & Poor’s, a rating of “A+” or better by Standard & Poor’s
on its long-term senior unsecured and uncredit-enhanced debt securities, and
(b) “P-l” by Moody’s, or if such Obligor does not have a short-term rating from
Moody’s, “Al” or better by Moody’s on its long-term senior unsecured and
uncredit-enhanced debt securities.

 

I-9



--------------------------------------------------------------------------------

“Group A Obligor Percentage” means, at anytime, for each Group A Obligor, the
percentage equivalent of: (a) the aggregate Outstanding Balance of the Eligible
Receivables of such Group A Obligor less any Excess Concentrations of such
Obligor, divided by (b) the aggregate Outstanding Balance of all Eligible
Receivables at such time.

“Group B Obligor” means an Obligor, not a Group A Obligor, with a short-term
rating of at least: (a) “A-2” by Standard & Poor’s, or if such Obligor does not
have a short-term rating from Standard & Poor’s, a rating of “BBB+” to “A” by
Standard & Poor’s on its long-term senior unsecured and uncredit-enhanced debt
securities, and (b) “P-2” by Moody’s, or if such Obligor does not have a
short-term rating from Moody’s, “Baal” to “A2” by Moody’s on its long-term
senior unsecured and uncredit-enhanced debt securities.

“Group B Obligor Percentage” means, at any time, for each Group B Obligor, the
percentage equivalent of: (a) the aggregate Outstanding Balance of the Eligible
Receivables of such Group B Obligor less any Excess Concentrations of such
Obligor, divided by (b) the aggregate Outstanding Balance of all Eligible
Receivables at such time.

“Group C Obligor” means an Obligor, not a Group A Obligor or a Group B Obligor,
with a short-term rating of at least: (a) “A-3” by Standard & Poor’s, or if such
Obligor does not have a short-term rating from Standard & Poor’s, a rating of
“BBB-” to “BBB” by Standard & Poor’s on its long-term senior unsecured and
uncredit-enhanced debt securities, and (b) “P-3” by Moody’s, or if such Obligor
does not have a short-term rating from Moody’s, “Baa3” to “Baa2” by Moody’s on
its long-term senior unsecured and uncredit-enhanced debt securities.

“Group C Obligor Percentage” means, at any time, for each Group C Obligor, the
percentage equivalent of: (a) the aggregate Outstanding Balance of the Eligible
Receivables of such Group C Obligor less any Excess Concentrations of such
Obligor, divided by (b) the aggregate Outstanding Balance of all Eligible
Receivables at such time.

“Group D Obligor” means any Obligor that is not a Group A Obligor, Group B
Obligor or Group C Obligor.

“Group D Obligor Percentage” means, at any time, for each Group D Obligor:
(a) the aggregate Outstanding Balance of the Eligible Receivables of such Group
D Obligor less any Excess Concentrations of such Obligor, divided by (b) the
aggregate Outstanding Balance of all Eligible Receivables at such time.

“Indemnified Amounts” has the meaning set forth in Section 3.1 of the Agreement.

“Indemnified Party” has the meaning set forth in Section 3.1 of the Agreement.

“Independent Director” has the meaning set forth in paragraph 3(c) of Exhibit IV
to the Agreement.

 

I-10



--------------------------------------------------------------------------------

“Ineligible Elimination Amounts” means amounts which are reported by the
Servicer as inputs to the Information Package as credit memos or aged invoices
which relate to Receivables (a) the Obligor of which is not a United States
resident, (b) the Obligor of which is an Affiliate of Carpenter, (c) related to
consignments (as such term is defined in the UCC) or (d) the Obligor of which
has been reported as a Designated Ineligible Obligor on the Information Package.

“Information Package” means a report, in substantially the form of Annex A to
the Agreement including all input and calculation pages of the excel
securitization model used to generate such report furnished to the Administrator
pursuant to the Agreement.

“Insolvency Proceeding” means: (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (b) any general assignment for the benefit of creditors of a Person,
or composition, marshaling of assets for creditors of a Person, or other,
similar arrangement in respect of its creditors generally or any substantial
portion of its creditors, in each of cases (a) and (b) undertaken under U.S.
Federal, state or foreign law, including the Bankruptcy Code.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and any successor statute of similar import, together with the
regulations thereunder, in each case as in effect from time to time. References
to sections of the Internal Revenue Code also refer to any successor sections.

“Issuer” has the meaning set forth in the preamble to the Agreement.

“Issuer’s Share” of any amount means such amount multiplied by the Purchased
Interest at the time of determination.

“Liquidity Agent” means PNC in its capacity as the Liquidity Agent pursuant to
the Liquidity Agreement.

“Liquidity Agreement” means the Liquidity Asset Purchase Agreement, dated as of
even date herewith, between the purchasers from time to time party thereto, the
Issuer and PNC, as Administrator and Liquidity Agent, as the same maybe further
amended, supplemented or otherwise modified from time to time.

“Lock-Box Account” means an account in the name of the Seller and maintained by
the Seller at a bank or other financial institution for the purpose of receiving
Collections.

“Lock-Box Agreement” means an agreement, in form and substance satisfactory to
the Administrator, among the Seller, the applicable Originator, the Servicer,
the Administrator, the Issuer and a Lock-Box Bank.

 

I-11



--------------------------------------------------------------------------------

“Lock-Box Bank” means any of the banks or other financial institutions holding
one or more Lock-Box Accounts.

“Loss Reserve” means, on any date, an amount equal to: (a) the Capital at the
close of business of the Servicer on such date multiplied by (b)(i) the Loss
Reserve Percentage on such date divided by (ii) 100% minus the Loss Reserve
Percentage on such date.

“Loss Reserve Percentage” means, on any date, the greater of: (a) 5.00% or
(b) the product of (i) 2 times (ii) the highest average of the Default Ratios
for any three consecutive calendar months during the twelve most recent calendar
months and (iii)(A) the aggregate credit sales made by the Originator during the
four most recent calendar months, divided by (B) the Net Receivables Pool
Balance as of such date.

“Material Adverse Effect” means, relative to any Person with respect to any
event or circumstance, a material adverse effect on:

(a) the assets, operations, business or financial condition of such Person,

(b) the ability of any of such Person to perform its obligations under the
Agreement or any other Transaction Document to which it is a party,

(c) the validity or enforceability of any other Transaction Document, or the
validity, enforceability or collectibility of a material portion of the Pool
Receivables, or

(d) the status, perfection, enforceability or priority of the Issuer’s or the
Seller’s interest in the Pool Assets.

“Moody’s” means Moody’s Investors Service, Inc.

“Net Receivables Pool Balance” means, at any time: (a) the Outstanding Balance
of Eligible Receivables then in the Receivables Poolminus the sum of (b) the
Excess Concentration and (c) the Permitted Lien Amount.

“Notes” means short-term promissory notes issued, or to be issued, by the Issuer
to fund its investments in accounts receivable or other financial assets.

“Obligor” means, with respect to any Receivable, the Person obligated to make
payments pursuant to the Contract relating to such Receivable.

“Originator” has the meaning set forth in the Purchase and Sale Agreement.

“Originator Assignment Certificate” means the assignment, in substantially the
form of Exhibit C to the Purchase and Sale Agreement, evidencing Seller’s
ownership of the Receivables generated by the Originator, as the same may be
amended, supplemented, amended and restated, or otherwise modified from time to
time in accordance with the Purchase and Sale Agreement.

 

I-12



--------------------------------------------------------------------------------

“Outstanding Balance” of any Receivable at any time means the then outstanding
principal balance thereof.

“Payment Date” has the meaning set forth in Section 2.2 of the Purchase and Sale
Agreement.

“Permitted Lien” means a security interest in favor of a Consignor created in
connection with a “consignment” (as such term is defined in the UCC) of goods by
such Consignor to the Originator which consignments are set forth on Schedule IV
hereto (as such schedule may be amended or modified with the consent of the
Administrator).

“Permitted Lien Amount” means the sum of all amounts owing pursuant to all
Permitted Liens.

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.

“PNC” has the meaning set forth in the preamble to the Agreement.

“Pool Assets” has the meaning set forth in Section 1.2(d) of the Agreement.

“Pool Receivable” means a Receivable in the Receivables Pool.

“Portion of Capital” means any separate portion of Capital being funded or
maintained by the Issuer (or its successors or permitted assigns) by reference
to a particular interest rate basis. In addition, at any time when the Capital
of the Purchased Interest is not divided into two or more such portions,
“Portion of Capital” means 100% of the Capital.

“Program Support Agreement” means and includes the Liquidity Agreement and any
other agreement entered into by any Program Support Provider providing for:
(a) the issuance of one or more letters of credit for the account of the Issuer,
(b) the issuance of one or more surety bonds for which the Issuer is obligated
to reimburse the applicable Program Support Provider for any drawings
thereunder, (c) the sale by the Issuer to any Program Support Provider of the
Purchased Interest (or portions thereof) and/or (d) the making of loans and/or
other extensions of credit to the Issuer in connection with the Issuer’s
Receivables-securitization program contemplated in the Agreement, together with
any letter of credit, surety bond or other instrument issued thereunder (but
excluding any discretionary advance facility provided by the Administrator).

“Program Support Provider” means and includes any Purchaser and any other Person
(other than any customer of the Issuer) now or hereafter extending credit or
having a commitment to extend credit to or for the account of, or to make
purchases from, the Issuer pursuant to any Program Support Agreement.

 

I-13



--------------------------------------------------------------------------------

“Purchase and Sale Agreement” means the Purchase and Sale Agreement, dated as of
even date herewith, between the Seller and the Originator, as such agreement may
be amended, amended and restated, supplemented or otherwise modified from time
to time.

“Purchase and Sale Indemnified Amounts” has the meaning set forth in Section 9.1
of the Purchase and Sale Agreement.

“Purchase and Sale Indemnified Party” has the meaning set forth in Section 9.1
of the Purchase and Sale Agreement.

“Purchase and Sale Termination Date” has the meaning set forth in Section 1.4 of
the Purchase and Sale Agreement.

“Purchase and Sale Termination Event” has the meaning set forth in Section 8.1
of the Purchase and Sale Agreement.

“Purchase Facility” has the meaning set forth in Section 1.1 of the Purchase and
Sale Agreement.

“Purchase Limit” means $75,000,000, as such amount may be reduced pursuant to
Section l.l(b)of the Agreement. References to the unused portion o f the
Purchase Limit shall mean, at any time, the Purchase Limit minus the then
outstanding Capital.

“Purchase Notice” has the meaning set forth in Section 1.2(a) of the Agreement.

“Purchase Price” has the meaning set forth in Section 2.1 of the Purchase and
Sale Agreement.

“Purchase Report” has the meaning set forth in Section 2.1 of the Purchase and
Sale Agreement.

“Purchased Interest” means, at anytime, the undivided percentage ownership
interest in: (a) each and every Pool Receivable now existing or hereafter
arising, (b) all Related Security with respect to such Pool Receivables and
(c) all Collections with respect to, and other proceeds of, such Pool
Receivables and Related Security. Such undivided percentage interest shall be
computed as:

      Capital + Total Reserves      

Net Receivables Pool Balance

The Purchased Interest shall be determined from time to time pursuant to
Section 1.3 of the Agreement.

 

I-14



--------------------------------------------------------------------------------

“Purchaser” has the meaning set forth in Section 5.3(b) of the Agreement.

“Receivable” means any indebtedness and other obligations (whether or not earned
by performance) owed to the Seller (as assignee of the Originator) or the
Originator by, or any right of the Seller or the Originator to payment from or
on behalf of, an Obligor, whether constituting an account, chattel paper,
instrument or general intangible, arising in connection with property or goods
that have been or are to be sold or otherwise disposed of, or services rendered
or to be rendered, by the Originator, and includes the obligation to pay any
finance charges, fees and other charges with respect thereto. Indebtedness and
other obligations arising from any one transaction, including indebtedness and
other obligations represented by an individual invoice or agreement, shall
constitute a Receivable separate from a Receivable consisting of the
indebtedness and other obligations arising from any other transaction.

“Receivables Pool” means, at any time, all of the then outstanding Receivables
purchased or otherwise acquired by the Seller pursuant to the Purchase and Sale
Agreement prior to the Facility Termination Date.

“Reference Bank” means PNC.

“Related Rights” has the meaning set forth in Section 1.1 of the Purchase and
Sale Agreement.

“Related Security” means, with respect to any Receivable:

(a) all of the Seller’s and the Originator thereof’s interest in any goods
(including returned goods), and documentation of title evidencing the shipment
or storage of any goods (including returned goods), relating to any sale giving
rise to such Receivable,

(b) all instruments and chattel paper that may evidence such Receivable,

(c) all other security interests or liens and property subject thereto from time
to time purporting to secure payment of such Receivable, whether pursuant to the
Contract related to such Receivable or otherwise, together with all UCC
financing statements or similar filings relating thereto, and

(d) all of the Seller’s and the Originator thereof’s rights, interests and
claims under the Contracts and all guaranties, indemnities, insurance, letters
of credit and other agreements (including the related Contract) or arrangements
of whatever character from time to time supporting or securing payment of such
Receivable or otherwise relating to such Receivable, whether pursuant to the
Contract related to such Receivable or otherwise.

“Seller” has the meaning set forth in the preamble to the Agreement.

 

I-15



--------------------------------------------------------------------------------

“Seller’s Share” of any amount means the greater of: (a) $0 and (b) such amount
minus the Issuer’s Share.

“Servicer” has the meaning set forth in the preamble to the Agreement.

“Servicing Fee” shall mean the fee referred to in Section 4.6 of the Agreement.

“Servicing Fee Rate” shall mean the rate referred to in Section 4.6 of the
Agreement.

“Settlement Date” means with respect to any Portion of Capital for any
Settlement Period, (i) prior to the Facility Termination Date, the 20th day of
each calendar month (or the next succeeding Business Day if such day is not a
Business Day) beginning with January 21, 2002 and (ii) on and after the Facility
Termination Date, each day selected from time to time by the Administrator (it
being understood that the Administrator may select such Settlement Date to occur
as frequently as daily), or, in the absence of such selection, the date
specified in clause (i) above.

“Settlement Period” means: (a) before the Facility Termination Date:
(i) initially the period commencing on the date of the initial purchase pursuant
to Section 1.2 of the Agreement (or in the case of any fees payable hereunder,
commencing on the Closing Date) and ending on (but not including) the next
Settlement Date, and (ii) thereafter, each period commencing on such Settlement
Date and ending on (but not including) the next Settlement Date, and (b) on and
after the Facility Termination Date: such period (including a period of one day)
as shall be selected from time to time by the Administrator or, in the absence
of any such selection, each period of 30 days from the last day of the preceding
Settlement Period.

“Solvent” means, with respect to any Person at any time, a condition under
which:

(i) the fair value and present fair saleable value of such Person’s total assets
is, on the date of determination, greater than such Person’s total liabilities
(including contingent and unliquidated liabilities) at such time;

(ii) the fair value and present fair saleable value of such Person’s assets is
greater than the amount that will be required to pay such Person’s probable
liability on its existing debts as they become absolute and matured (“debts,”
for this purpose, includes all legal liabilities, whether matured or unmatured,
liquidated or unliquidated, absolute, fixed, or contingent);

(iii) such Person is and shall continue to be able to pay all of its liabilities
as such liabilities mature; and

(iv) such Person does not have unreasonably small capital with which to engage
in its current and in its anticipated business.

 

I-16



--------------------------------------------------------------------------------

For purposes of this definition:

(A) the amount of a Person’s contingent or unliquidated liabilities at any time
shall be that amount which, in light of all the facts and circumstances then
existing, represents the amount which can reasonably be expected to become an
actual or matured liability;

(B) the “fair value” of an asset shall be the amount which may be realized
within a reasonable time either through collection or sale of such asset at its
regular market value;

(C) the “regular market value” of an asset shall be the amount which a capable
and diligent business person could obtain for such asset from an interested
buyer who is willing to Purchase such asset under ordinary selling conditions;
and

(D) the “present fair saleable value” of an asset means the amount which can be
obtained if such asset is sold with reasonable promptness in an arm’s-length
transaction in an existing and not theoretical market.

“Spike Factor” means, for any calendar month, (a) the positive difference, if
any, between: (i) the highest Dilution Ratio for any calendar month during the
twelve most recent calendar months and (ii) the arithmetic average of the
Dilution Ratios for such twelve months times (b) (i) the highest Dilution Ratio
for any calendar month during the twelve most recent calendar months divided by
(ii) the arithmetic average of the Dilution Ratios for such twelve months.

“Standard & Poor’s” means Standard & Poor’s, a division of The McGraw-Hill
Companies, Inc.

“Subsidiary” means, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock of each class or
other interests having ordinary voting power (other than stock or other
interests having such power only by reason of the happening of a contingency) to
elect a majority of the Board of Directors or other managers of such entity are
at the time owned, or management of which is otherwise controlled: (a) by such
Person, (b) by one or more Subsidiaries of such Person or (c) by such Person and
one or more Subsidiaries of such Person.

“Tangible Net Worth” means, with respect to any Person, the tangible net worth
of such Person as determined in accordance with GAAP.

“Termination Day” means: (a) each day on which the conditions set forth in
Section 2 of Exhibit II to the Agreement are not satisfied or (b) each day that
occurs on or after the Facility Termination Date.

“Termination Event” has the meaning specified in Exhibit V to the Agreement.

 

I-17



--------------------------------------------------------------------------------

“Termination Fee” means, for any Settlement Period during which a Termination
Day occurs, the amount, if any, by which: (a) the additional Discount
(calculated without taking into account any Termination Fee or any shortened
duration of such Settlement Period pursuant to the definition thereof) that
would have accrued during such Settlement Period on the reductions of Capital
relating to such Settlement Period had such reductions not been made, exceeds
(b) the income, if any, received by the Issuer from investing the proceeds of
such reductions of Capital, as determined by the Administrator, which
determination shall be binding and conclusive for all purposes, absent manifest
error.

“Total Reserves” means, at any time the sum of: (a) the Yield Reserve, plus
(b) the greater of (i) the sum of (A) Loss Reserve plus (B) the Dilution Reserve
and (ii) the Concentration Reserve.

“Transaction Documents” means the Agreement, the Lock-Box Agreements, the Fee
Letter, the Purchase and Sale Agreement and all other certificates, instruments,
UCC financing statements, reports, notices, agreements and documents executed or
delivered under or in connection with any of the foregoing, in each case as the
same may be amended, supplemented or otherwise modified from time to time in
accordance with the Agreement.

‘Turnover Rate” means, for any calendar month, an amount computed as of the last
day of such calendar month equal to: (a) the Outstanding Balance of all Pool
Receivables as of the last day of such calendar month divided by (b)(i) the
aggregate credit sales made by the Originator during the three calendar months
ended on or before the last day of such calendar month divided by (ii) 3.

“UCC” means the Uniform Commercial Code as from time to time in effect in the
applicable jurisdiction.

“Unmatured Purchase and Sale Termination Event” means any event which, with the
giving of notice or lapse of time, or both, would become a Purchase and Sale
Termination Event.

“Unmatured Termination Event” means an event that, with the giving of notice or
lapse of time, or both, would constitute a Termination Event.

“Yield Reserve” means, on any date, an amount equal to: (a) the Capital at the
close of business of the Servicer on such date multiplied by (b)(i) the Yield
Reserve Percentage on such date divided by (ii) 100% minus the Yield Reserve
Percentage on such date.

“Yield Reserve Percentage” means at any time:

 

(PY + SFR)

   x  l.5    x  TR

12        

     

 

I-18



--------------------------------------------------------------------------------

where:

 

PY

   =    the Base Rate as of the last day of the most recent Settlement Period,

TR

   =    the Turnover Rate, and

SFR

   =    the Servicing Fee Rate

Other Terms. All accounting terms not specifically defined herein shall be
construed in accordance with generally accepted accounting principles. All terms
used in Article 9 of the UCC in the State of New York, and not specifically
defined herein, are used herein as defined in such Article 9. Unless the context
otherwise requires, “or” means “and/or,” and “including” (and with correlative
meaning “include” and “includes”) means including without limiting the
generality of any description preceding such term.

 

I-19



--------------------------------------------------------------------------------

EXHIBIT II

CONDITIONS OF PURCHASES

1. Conditions Precedent to Initial Purchase. The Initial Purchase under this
Agreement is subject to the following conditions precedent that the
Administrator shall have received on or before the date of such purchase, each
in form and substance (including the date thereof) satisfactory to the
Administrator:

(a) A counterpart of the Agreement and the other Transaction Documents executed
by the parties thereto.

(b) Certified copies of: (i) the resolutions of the Board of Directors of each
of the Seller and the Originator authorizing the execution, delivery and
performance by the Seller, the Originator and Carpenter, as the case may be, of
the Agreement and the other Transaction Documents to which it is a party;
(ii) all documents evidencing other necessary corporate action and governmental
approvals, if any, with respect to the Agreement and the other Transaction
Documents and (iii) the certificate of incorporation and by-laws of the Seller
and Carpenter.

(c) A certificate of the Secretary or Assistant Secretary of the Seller and the
Originator certifying the names and true signatures of its officers who are
authorized to sign the Agreement and the other Transaction Documents. Until the
Administrator receives a subsequent incumbency certificate from the Seller, the
Originator or Carpenter, as the case may be, the Administrator shall be entitled
to rely on the last such certificate delivered to it by the Seller, the
Originator or Carpenter, as the case may be.

(d) Proper financing statements or other instrument similar in effect, suitable
for filing under the UCC of all jurisdictions that the Administrator may deem
necessary or desirable in order to perfect the interests of the Seller,
Carpenter and the Issuer contemplated by the Agreement and the Purchase and Sale
Agreement.

(e) Proper financing statements or other instrument similar in effect, suitable
for filing, if any, necessary to release all security interests and other rights
of any Person in the Receivables, Contracts or Related Security previously
granted by the Originator, Carpenter or the Seller.

(f) Completed UCC search reports, dated on or shortly before the date of the
initial purchase hereunder, listing the financing statements filed in all
applicable jurisdictions referred to in subsection (e) above that name the
Originator or the Seller as debtor, together with copies of such other financing
statements, and similar search reports with respect to judgment liens, federal
tax liens and liens of the Pension Benefit Guaranty Corporation in such
jurisdictions, as the Administrator may request, showing no Adverse Claims on
any Pool Assets.

(g) Copies of executed Lock-Box Agreements with each Lock-Box Bank.

 

II-1



--------------------------------------------------------------------------------

(h) Favorable opinions, in form and substance reasonably satisfactory to the
Administrator, of: (i) Dechert, counsel for the Seller, the Originator, and the
Servicer, and (ii) in-house counsel for the Seller, the Originator, and the
Servicer.

(i) Satisfactory results of a review and audit (performed by representatives of
the Administrator) of the Servicer’s collection, operating and reporting
systems, the Credit and Collection Policy of the Originator, historical
receivables data and accounts, including satisfactory results of a review of the
Servicer’s operating location(s) and satisfactory review and approval of the
Eligible Receivables in existence on the date of the initial purchase under the
Agreement.

(j) A pro forma Information Package representing the performance of the
Receivables Pool for the calendar month before closing.

(k) Evidence of payment by the Seller of all accrued and unpaid fees (including
those contemplated by the Fee Letter, costs and expenses to the extent then due
and payable on the date thereof, including any such costs, fees and expenses
arising under or referenced in Section 5.4 of the Agreement and the Fee Letter.

(l) The Fee Letter duly executed by the Seller and the Servicer.

(m) Good standing certificates with respect to each of the Seller, the
Originator and the Servicer issued by the Secretary of State (or similar
official) of the state of each such Person’s organization or formation and
principal place of business.

(n) The Liquidity Agreement and all other Transaction Documents duly executed by
the parties thereto.

(o) A computer file containing all information with respect to the Receivables
as the Administrator or the Issuer may reasonably request.

(p) Such other approvals, opinions or documents as the Administrator or the
Issuer may reasonably request.

2. Conditions Precedent to All Purchases and Reinvestments. Each purchase
(except as to clause (a), including the initial purchase) and each reinvestment
shall be subject to the further conditions precedent that:

(a) in the case of each purchase, the Servicer shall have delivered to the
Administrator on or before such purchase, in form and substance satisfactory to
the Administrator, a completed pro forma Information Package to reflect the
level of Capital and related reserves and the calculation of the Purchased
Interest after such subsequent purchase and a completed Purchase Notice in the
form of Annex B; and

 

II-2



--------------------------------------------------------------------------------

(b) on the date of such purchase or reinvestment the following statements shall
be true (and acceptance of the proceeds of such purchase or reinvestment shall
be deemed a representation and warranty by the Seller that such statements are
then true):

(i) the representations and warranties contained in Exhibit III or VI to the
Agreement are true and correct in all respects on and as of the date of such
purchase or reinvestment as though made on and as of such date (except to the
extent that such representations and warranties relate expressly to an earlier
date, and in which case such representations and warranties shall be true and
correct in all material respects as of such earlier date);

(ii) no event has occurred and is continuing, or would result from such purchase
or reinvestment, that constitutes a Termination Event or an Unmatured
Termination Event;

(iii) after giving effect to such purchase proposed hereby, the Purchased
Interest will not exceed 100% and the Capital does not exceed the Purchase
Limit; and

(iv) the Facility Termination Date shall not have occurred.

 

II-3



--------------------------------------------------------------------------------

EXHIBIT III

REPRESENTATIONS AND WARRANTIES

1. Representations and Warranties of the Seller. The Seller represents and
warrants as follows:

(a) The Seller is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of Delaware, and is duly qualified to do
business and is in good standing as a foreign corporation in every jurisdiction
where the nature of its business requires it to be so qualified, except where
the failure to be so qualified would not have a Material Adverse Effect.

(b) The execution, delivery and performance by the Seller of the Agreement and
the other Transaction Documents to which it is a party, including its use of the
proceeds of purchases and reinvestments: (i) are within its corporate powers;
(ii) have been duly authorized by all necessary corporate action; (iii) do not
contravene or result in a default under or conflict with: (A) its charter or
by-laws, (B) any law, rule or regulation applicable to it, (C) any indenture,
loan agreement, mortgage, deed of trust or other material agreement or
instrument to which it is a party or by which it is bound, or (D) any order,
writ, judgment, award, injunction or decree binding on or affecting it or any of
its property; and (iv) do not result in or require the creation of any Adverse
Claim upon or with respect to any of its properties. The Agreement and the other
Transaction Documents to which it is a party have been duly executed and
delivered by the Seller.

(c) No authorization, approval or other action by, and no notice to or filing
with, any Governmental Authority or other Person is required for its due
execution, delivery and performance by the Seller of the Agreement or any other
Transaction Document to which it is a party, other than the Uniform Commercial
Code filings referred to in Exhibit II to the Agreement, all of which shall be
suitable for filing on or before the date of the first purchase hereunder.

(d) Each of the Agreement and the other Transaction Documents to which the
Seller is a party constitutes its legal, valid and binding obligation
enforceable against the Seller in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization or other
similar laws from time to time in effect affecting the enforcement of creditors’
rights generally and by general principles of equity, regardless of whether such
enforceability is considered in a proceeding in equity or at law.

(e) There is no pending or, to Seller’s best knowledge, threatened action or
proceeding affecting Seller or any of its properties before any Governmental
Authority or arbitrator.

(f) No proceeds of any purchase or reinvestment will be used to acquire any
equity security of a class that is registered pursuant to Section 12 of the
Securities Exchange Act of 1934.

 

III-1



--------------------------------------------------------------------------------

(g) The Seller is the legal and beneficial owner of the Pool Receivables and
Related Security, free and clear of any Adverse Claim Upon each purchase or
reinvestment, the Issuer shall acquire a valid and enforceable perfected
undivided percentage ownership or security interest, to the extent of the
Purchased Interest, in each Pool Receivable then existing or thereafter arising
and in the Related Security, Collections and other proceeds with respect
thereto, free and clear of any Adverse Claim. The Agreement creates a security
interest in favor of the Issuer in the Pool Assets, and the Issuer has a first
priority perfected security interest in the Pool Assets, free and clear of any
Adverse Claims. No effective financing statement or other instrument similar in
effect covering any Pool Asset is on file in any recording office, except those
filed in favor of the Seller pursuant to the Purchase and Sale Agreement, the
Issuer relating to the Agreement and a Consignor relating to a Permitted Lien.

(h) Each Information Package (if prepared by the Seller or one of its
Affiliates, or to the extent that information contained therein is supplied by
the Seller or an Affiliate), information, exhibit, financial statement,
document, book, record or report furnished or to be furnished at any time by or
on behalf of the Seller to the Administrator in connection with the Agreement or
any other Transaction Document to which it is a party is or will be complete and
accurate in all material respects as of its date or (except as otherwise
disclosed to the Administrator at such time) as of the date so furnished,

(i) The Seller’s principal place of business and chief executive office (as such
terms are used in the UCC) and the office where it keeps its records concerning
the Receivables are located at the address referred to in Sections 1(b) and 2(b)
of Exhibit IV to the Agreement.

(j) The names and addresses of all the Lock-Box Banks, together with the account
numbers of the Lock-Box Accounts (and the related lock-boxes) at such Lock-Box
Banks, are specified in Schedule II to the Agreement (or at such other Lock-Box
Banks and/or with such other Lock-Box Accounts (and such other related
lock-boxes) as have been notified to the Administrator in accordance with the
Agreement) and all Lock-Box Accounts (and all related lock-boxes) are subject to
Lock-Box Agreements. The Seller has not granted to any Person, other than the
Administrator as contemplated by the Lock-Box Agreements dominion and control of
any Lock-Box Account (and any related lock-boxes, or the right to take control
of any such account at a future time or upon the occurrence of a future event.

(k) The Seller is not in violation of any order of any court, arbitrator or
Governmental Authority.

(l) Neither the Seller nor any of its Affiliates has any direct or indirect
ownership or other financial interest in the Issuer.

(m) No proceeds of any purchase or reinvestment will be used for any purpose
that violates any applicable law, rule or regulation, including Regulations T, U
or X of the Federal Reserve Board.

 

III-2



--------------------------------------------------------------------------------

(n) Each Pool Receivable included as an Eligible Receivable in the calculation
of the Net Receivables Pool Balance is an Eligible Receivable.

(o) No event has occurred and is continuing, or would result from a purchase in
respect of, or reinvestment in respect of, the Purchased Interest or from the
application of the proceeds therefrom, that constitutes a Termination Event or
an Unmatured Termination Event.

(p) The Seller has accounted for each sale of undivided percentage ownership
interests in Receivables in its books and financial statements as sales,
consistent with generally accepted accounting principles.

(q) The Seller has complied in all material respects with the Credit and
Collection Policies of the Originator with regard to each Receivable originated
by the Originator.

(r) [RESERVED]

(s) The Seller’s complete corporate name is set forth in the preamble to the
Agreement, and it does not use and has not during the last six years used any
other corporate name, trade name, doing-business name or fictitious name, except
as set forth on Schedule III to the Agreement and except for names first used
after the date of the Agreement and set forth in a notice delivered to the
Administrator pursuant to Section 1(l)(v) of Exhibit IV to the Agreement.

(t) The Seller is not an “investment company,” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended. In addition, the Seller is not a “holding company,” a “subsidiary
company” of a “holding company” or an “affiliate” of a “holding company” or of a
“subsidiary company” of a “holding company” within the meaning of the Public
Utility Holding Company Act of 1935, as amended.

(u) With respect to each Receivable transferred to the Seller under the Purchase
and Sale Agreement, Seller has given reasonably equivalent value to the
Originator thereof in consideration therefor and such transfer was not made for
or on account of an antecedent debt. No transfer by the Originator of any
Receivable under the Purchase and Sale Agreement is or may be voidable under any
section of the Bankruptcy Code.

(v) Each Contract with respect to each Receivable is effective to create, and
has created, a legal, valid and binding obligation of the related Obligor to pay
the Outstanding Balance of the Receivable created thereunder and any accrued
interest thereon, enforceable against the Obligor in accordance with its terms,
except as such enforcement may be limited by applicable bankruptcy, insolvency,
reorganization or other similar laws relating to or limiting creditors’ rights
generally and by general principles of equity (regardless of whether enforcement
is sought in a proceeding in equity or at law).

 

III-3



--------------------------------------------------------------------------------

(w) Since its most recent fiscal year end, there has been no change in the
business, operations, financial condition, properties or assets of the Seller
which would have a Material Adverse Effect on its ability to perform its
obligations under the Agreement or any other Transaction Document to which it is
a party or materially and adversely affect the transactions contemplated under
the Agreement or such other Transaction Documents.

2. Representations and Warranties of the Servicer. The Servicer, represents and
warrants as follows:

(a) Carpenter is a corporation duly formed, validly existing and in good
standing under the laws of the State of Delaware, and is duly qualified to do
business and is in good standing as a foreign corporation in every jurisdiction
where the nature of its business requires it to be so qualified, except where
the failure to be so qualified would not have a Material Adverse Effect.

(b) The execution, delivery and performance by Carpenter of the Agreement and
the other Transaction Documents to which it is a party, including the Servicer’s
use of the proceeds of purchases and reinvestments: (i) are within its corporate
powers; (ii) have been duly authorized by all necessary corporate action;
(iii) do not contravene or result in a default under or conflict with: (A) its
charter or bylaws, (B) any law, rule or regulation applicable to it, (C) any
indenture, loan agreement, mortgage, deed of trust or other material agreement
or instrument to which it is a party or by which it is bound, or (D) any order,
writ, judgment, award, injunction or decree binding on or affecting it or any of
its property; and (iv) do not result in or require the creation of any Adverse
Claim upon or with respect to any of its properties. The Agreement and the other
Transaction Documents to which Carpenter is a party have been duly executed and
delivered by Carpenter.

(c) No authorization, approval or other action by, and no notice to or filing
with any Governmental Authority or other Person, is required for the due
execution, delivery and performance by Carpenter of the Agreement or any other
Transaction Document to which it is a party other than the Uniform Commercial
Code filings referred to in Exhibit II to the Agreement, all of which shall be
suitable for filing on or before the date of the first purchase hereunder.

(d) Each of the Agreement and the other Transaction Documents to which Carpenter
is a party constitutes the legal, valid and binding obligation of Carpenter
enforceable against Carpenter in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization or other
similar laws from time to time in effect affecting the enforcement of creditors’
rights generally and by general principles of equity, regardless of whether such
enforceability is considered in a proceeding in equity or at law.

(e) The balance sheets of Carpenter and its consolidated Subsidiaries as at
June 30, 2001, and the related statements of income and retained earnings for
the fiscal year then ended, copies of which have been furnished to the
Administrator, fairly present the financial condition of Carpenter and its
consolidated Subsidiaries as at such date and the results of the operations of
Carpenter and its Subsidiaries for the period ended on such date, all in
accordance with generally accepted accounting principles consistently applied,
and since June 30, 2001 there has been no event or circumstances which have had
a Material Adverse Effect.

 

III-4



--------------------------------------------------------------------------------

(f) Except as disclosed in the most recent audited financial statements of
Carpenter furnished to the Administrator, there is no pending or, to its best
knowledge, threatened action or proceeding affecting it or any of its
Subsidiaries before any Governmental Authority or arbitrator which, if decided
adversely, would have a Material Adverse Effect.

(g) No proceeds of any purchase or reinvestment will be used to acquire any
equity security of a class that is registered pursuant to Section 12 of the
Securities Exchange Act of 1934.

(h) Each Information Package (if prepared by Carpenter or one of its Affiliates,
or to the extent that information contained therein is supplied by Carpenter or
an Affiliate), information, exhibit, financial statement, document, book, record
or report furnished or to be furnished at any time by or on behalf of the
Servicer to the Administrator in connection with the Agreement is or will be
complete and accurate in all material respects as of its date or (except as
otherwise disclosed to the Administrator at such time) as of the date so
furnished.

(i) The principal place of business and chief executive office (as such terms
are used in the UCC) of Carpenter and the office where it keeps its records
concerning the Receivables are located at the address referred to in
Section 2(b) of Exhibit IV to the Agreement.

(j) Carpenter is not in violation of any order of any court, arbitrator or
Governmental Authority, which could have a Material Adverse Effect.

(k) Neither Carpenter nor any of its Affiliates has any direct or indirect
ownership or other financial interest in the Issuer.

(l) The Servicer has complied in all material respects with the Credit and
Collection Policy of the Originator with regard to each Receivable originated by
the Originator.

(m) [RESERVED]

(n) Carpenter is not an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended. In addition, Carpenter is not a “holding company,” a “subsidiary
company” of a “holding company,” or an “affiliate” of a “holding company” or of
a “subsidiary company” of a “holding company” within the meaning of the Public
Utility Holding Company Act of 1935, as amended.

(o) Since its most recent fiscal year end, there has been no change in the
business, operations, financial condition, properties or assets of the Servicer
which would have a Material Adverse Effect on its ability to perform its
obligations under the Agreement or any other Transaction Document to which it is
a party or materially and adversely affect the transactions contemplated under
the Agreement or such other Transaction Documents.

 

III-5



--------------------------------------------------------------------------------

(p) No license or approval is required for the Administrator or any successor
Servicer to use any program used by the Servicer in the servicing of the
Receivables, other than such licenses and approvals that have been obtained and
are in full force and effect.

 

III-6



--------------------------------------------------------------------------------

EXHIBIT IV

COVENANTS

1. Covenants of the Seller. Until the latest of the Facility Termination Date,
the date on which no Capital of or Discount in respect of the Purchased Interest
shall be outstanding or the date all other amounts owed by the Seller under the
Agreement to the Issuer, the Administrator and any other Indemnified Party or
Affected Person shall be paid in full:

(a) Compliance with Laws, Etc. The Seller shall comply in all material respects
with all applicable laws, rules, regulations and orders, and preserve and
maintain its corporate existence, rights, franchises, qualifications and
privileges, except to the extent that the failure so to comply with such laws,
rules and regulations or the failure so to preserve and maintain such rights,
franchises, qualifications and privileges would not have a Material Adverse
Effect.

(b) Offices, Records and Books of Account, Etc. The Seller: (i) shall keep its
principal place of business and chief executive office (as such terms or similar
terms are used in the UCC) and the office where it keeps its records concerning
the Receivables at the address of the Seller set forth under its name on the
signature page to the Agreement or, pursuant to clause (l)(v) below, at any
other locations in jurisdictions where all actions reasonably requested by the
Administrator to protect and perfect the interest of the Issuer in the
Receivables and related items (including the Pool Assets) have been taken and
completed and (ii) shall provide the Administrator with at least 30 days’
written notice before making any change in the Seller’s name or making any other
change in the Seller’s identity or corporate structure (including a Change in
Control) that could render any UCC financing statement filed in connection with
this Agreement “seriously misleading” as such term (or similar term) is used in
the UCC; each notice to the Administrator pursuant to this sentence shall set
forth the applicable change and the effective date thereof. The Seller also will
maintain and implement (or cause the Servicer to maintain and implement)
administrative and operating procedures (including an ability to recreate
records evidencing Receivables and related Contracts in the event of the
destruction of the originals thereof), and keep and maintain (or cause the
Servicer to keep and maintain) all documents, books, records, computer tapes and
disks and other information reasonably necessary or advisable for the collection
of all Receivables (including records adequate to permit the daily
identification of each Receivable and all Collections of and adjustments to each
existing Receivable).

(c) Performance and Compliance with Contracts and Credit and Collection Policy.
The Seller shall (and shall cause the Servicer to), at its expense, timely and
fully perform and comply with all material provisions, covenants and other
promises required to be observed by it under the Contracts related to the
Receivables, and timely and fully comply in all material respects with the
applicable Credit and Collection Policies with regard to each Receivable and the
related Contract.

(d) Ownership Interest, Etc. The Seller shall (and shall cause the Servicer to),
at its expense, take all action necessary or desirable to establish and maintain
a valid and enforceable undivided percentage ownership or security interest, to
the extent of the Purchased Interest, in the Pool

 

IV-1



--------------------------------------------------------------------------------

Receivables, the Related Security and Collections with respect thereto, and a
first priority perfected security interest in the Pool Assets, in each case free
and clear of any Adverse Claim, in favor of the Issuer, including taking such
action to perfect, protect or more fully evidence the interest of the Issuer as
the Issuer, through the Administrator, may reasonably request.

(e) Sales, Liens, Etc. The Seller shall not sell, assign (by operation of law or
otherwise) or otherwise dispose of, or create or suffer to exist any Adverse
Claim upon or with respect to, any or all of its right, title or interest in, to
or under any Pool Assets (including the Seller’s undivided interest in any
Receivable, Related Security or Collections, or upon or with respect to any
account to which any Collections of any Receivables are sent), or assign any
right to receive income in respect of any items contemplated by this paragraph.

(f) Extension or Amendment of Receivables. Except as provided in the Agreement,
the Seller shall not, and shall not permit the Servicer to, extend the maturity
or adjust the Outstanding Balance or otherwise modify the terms of any Pool
Receivable in any material respect, or amend, modify or waive, in any material
respect, any term or condition of any related Contract (which term or condition
relates to payments under, or the enforcement of, such Contract).

(g) Change in Business or Credit and Collection Policy. The Seller shall not
make any material change in the character of its business or in any Credit and
Collection Policy, or any change in any Credit and Collection Policy that would
be reasonably likely to have a Material Adverse Effect with respect to the
Receivables. The Seller shall not make any other material change in any Credit
and Collection Policy without giving prior written notice thereof to the
Administrator.

(h) Audits. The Seller shall, from time to time during regular business hours as
reasonably requested in advance (unless a Termination Event or an Unmatured
Termination Event exists) by the Administrator, permit the Administrator, or its
agents or representatives: (i) to examine and make copies of and abstracts from
all books, records and documents (including computer tapes and disks) in the
possession or under the control of the Seller (or the Originator) relating to
Receivables and the Related Security, including the related Contracts, (ii) to
visit the offices and properties of the Seller for the purpose of examining such
materials described in clause (i) above, and to discuss matters relating to
Receivables and the Related Security or the Seller’s performance under the
Transaction Documents or under the Contracts with any of the officers,
employees, agents or contractors of the Seller having knowledge of such matters
and (iii) without limiting the clauses (i) and (ii) above, no more than once
annually (unless a Termination Event or an Unmatured Termination Event exists)
to engage certified public accountants or other auditors acceptable to the
Seller and the Administrator to conduct, at the Setter’s expense, a review of
the Seller’s books and records with respect to such Receivables.

(i) Change in Lock-Box Banks, Lock-Box Accounts and Payment Instructions to
Obligors. The Seller shall not add or terminate any bank as a Lock-Box Bank or
any account as a Lock-Box Account (or any related lock-box) from those listed in
Schedule II to the Agreement, or make any change in is instructions to Obligors
regarding payments to be made to the Seller or any Lock-Box Account (or the
related lock-box), unless the Administrator shall have consented thereto in
writing and the Administrator shall have received copies of all agreements and
documents (including Lock-Box Agreements) that it may request in connection
therewith.

 

IV-2



--------------------------------------------------------------------------------

(j) Deposits to Lock-Box Accounts. The Seller shall (or shall cause the Servicer
to): (i) instruct all Obligors to make payments of all Receivables to one or
more Lock-Box Accounts or to lock-boxes to which only Lock-Box Banks have access
(and shall instruct the Lock-Box Banks to cause all items and amounts relating
to such Receivables received in such lock-boxes to be removed and deposited into
a Lock-Box Account on a daily basis), and (ii) deposit, or cause to be
deposited, any Collections received by it into Lock-Box Accounts not later than
one Business Day after receipt thereof. Each Lock-Box Account shall at all times
be subject to a Lock-Box Agreement. The Seller will not deposit or otherwise
credit, or cause or permit to be so deposited or credited, to any Lock-Box
Account cash or cash proceeds other than Collections.

(k) Marking of Records. At its expense, the Seller shall: mark (or cause the
Servicer to mark) its master data processing records relating to Pool
Receivables and related Contracts, including with a legend evidencing that the
undivided percentage ownership interests with regard to the Purchased Interest
related to such Receivables and related Contracts have been sold in accordance
with the Agreement.

(l) Reporting Requirements. The Seller will provide to the Administrator (in
multiple copies, if requested by the Administrator) the following:

(i) as soon as available and in any event within 120 days after the end of each
fiscal year of the Seller, a copy of the annual report for such year for the
Seller containing unaudited financial statements for such year certified as to
accuracy by the chief financial officer or treasurer of the Seller;

(ii) as soon as possible and in any event within five days after the Seller
obtains knowledge of the occurrence of each Termination Event or Unmatured
Termination Event, a statement of the chief financial officer of the Seller
setting forth details of such Termination Event or Unmatured Termination Event
and the action that the Seller has taken and proposes to take with respect
thereto;

(iii) promptly after the filing or receiving thereof, copies of all reports and
notices that the Seller or any Affiliate files under ERISA with the Internal
Revenue Service, the Pension Benefit Guaranty Corporation or the U.S. Department
of Labor or that the Seller or any Affiliate receives from any of the foregoing
or from any multi employer plan (within the meaning of Section 4001(a)(3) of
ERISA) to which the Seller or any of its Affiliates is or was, within the
preceding five years, a contributing employer, in each case in respect of the
assessment of withdrawal liability or an event or condition that could, in the
aggregate, result in the imposition of liability on the Seller and/or any such
Affiliate;

 

IV-3



--------------------------------------------------------------------------------

(iv) at least thirty days before any change in the Seller’s name or any other
change requiring the amendment of UCC financing statements, a notice setting
forth such changes and the effective date thereof;

(v) as soon as possible and in any event within 15 days after the Seller obtains
knowledge thereof, notice of any: (A) material litigation, investigation or
proceeding that may exist at any time between the Seller and any Person or
(B) material litigation or proceeding relating to any Transaction Document;

(vi) as soon as possible and in any event within 15 days after the occurrence
thereof, notice of a material adverse change in the business, operations,
property or financial or other condition of the Seller, the Servicer or the
Originator; and

(vii) such other information respecting the Receivables or the condition or
operations, financial or otherwise, of the Seller or any of its Affiliates as
the Administrator may from time to time reasonably request.

(m) Certain Agreements. Without the prior written consent of the Administrator,
the Seller will not (and will not permit the Originator to) amend, modify,
waive, revoke or terminate any Transaction Document to which it is a party or
any provision of Seller’s certificate of incorporation or by-laws;

(n) Restricted Payments. (i) Except pursuant to clause (ii) below, the Seller
will not: (A) purchase or redeem any shares of its capital stock, (B) declare or
pay any dividend or set aside any funds for any such purpose, (C) prepay,
purchase or redeem any Debt, (D) lend or advance any funds or (E) repay any
loans or advances to, for or from any of its Affiliates (the amounts described
in clauses (A) through (E) being referred to as “Restricted Payments”).

(ii) Subject to the limitations set forth in clause (iii) below, the Seller may
make Restricted Payments so long as such Restricted Payments are made only in
one or more of the following ways: (A) the Seller may make cash payments
(including prepayments) on the Company Note in accordance with its terms, and
(B) if no amounts are then outstanding under the Company Note, the Seller may
declare and pay dividends.

(iii) The Seller may make Restricted Payments only out of the funds it receives
pursuant to Sections 1.4(b)(ii) and (iv) of the Agreement. Furthermore, the
Seller shall not pay, make or declare: (A) any dividend if, after giving effect
thereto, the Seller’s Tangible Net Worth would be less than $8,000,000, or (B)
any Restricted Payment (including any dividend) if, after giving effect thereto,
any Termination Event or Unmatured Termination Event shall have occurred and be
continuing.

(o) Other Business. The Seller will not: (i) engage in any business other than
the transactions contemplated by the Transaction Documents; (ii) create, incur
or permit to exist any Debt of any kind (or cause or permit to be issued for its
account any letters of credit or bankers’ acceptances)

 

IV-4



--------------------------------------------------------------------------------

other than pursuant to this Agreement or the Company Note; or (iii) form any
Subsidiary or make any investments in any other Person; provided, however, that
the Seller shall be permitted to incur minimal obligations to the extent
necessary for the day-to-day operations of the Seller (such as expenses for
stationery, audits, maintenance of legal status, etc.).

(p) Use of Seller’s Share of Collections. The Seller shall apply the Seller’s
Share of Collections to make payments in the following order of priority:
(i) the payment of its expenses (including all obligations payable to the Issuer
and the Administrator under the Agreement and under the Fee Letter); (ii) the
payment of accrued and unpaid interest on the Company Note; and (iii) other
legal and valid corporate purposes.

(q) Tangible Net Worth. The Seller will not permit its Tangible Net Worth, at
any time, to be less than $8,000,000.

2. Covenants of the Servicer. Until the latest of the Facility Termination Date,
the date on which no Capital of or Discount in respect of the Purchased Interest
shall be outstanding or the date all other amounts owed by the Seller under the
Agreement to the Issuer, the Administrator and any other Indemnified Party or
Affected Person shall be paid in full:

(a) Compliance with Laws, Etc. The Servicer shall comply in all material
respects with all applicable laws, rules, regulations and orders, and preserve
and maintain its corporate existence, rights, franchises, qualifications and
privileges, except to the extent that the failure so to comply with such laws,
rules and regulations or the failure so to preserve and maintain such existence,
rights, franchises, qualifications and privileges would not have a Material
Adverse Effect.

(b) Offices, Records and Books of Account, Etc. The Servicer shall keep its
principal place of business and chief executive office (as such terms or similar
terms are used in the applicable UCC) and the office where it keeps its records
concerning the Receivables at the address of the Servicer set forth under its
name on the signature page to the Agreement or, upon at least 30 days’ prior
written notice of a proposed change to the Administrator, at any other locations
in jurisdictions where all actions reasonably requested by the Administrator to
protect and perfect the interest of the Issuer in the Receivables and related
items (including the Pool Assets) have been taken and completed. The Servicer
also will maintain and implement administrative and operating procedures
(including an ability to recreate records evidencing Receivables and related
Contracts in the event of the destruction of the originals thereof), and keep
and maintain all documents, books, records, computer tapes and disks and other
information reasonably necessary or advisable for the collection of all
Receivables (including records adequate to permit the daily identification of
each Receivable and all Collections of and adjustments to each existing
Receivable).

(c) Performance and Compliance with Contracts and Credit and Collection Policy.
The Servicer shall, at its expense, timely and fully perform and comply with all
material provisions, covenants and other promises required to be observed by it
under the Contracts related to the Receivables, and timely and fully comply in
all material respects with the Credit and Collection Policy with regard to each
Receivable and the related Contract.

 

IV-5



--------------------------------------------------------------------------------

(d) Extension or Amendment of Receivables. Except as provided in the Agreement,
the Servicer shall not extend the maturity or adjust the Outstanding Balance or
otherwise modify the terms of any Pool Receivable in any material respect, or
amend, modify or waive, in any material respect, any term or condition of any
related Contract (which term or condition relates to payments under, or the
enforcement of, such Contract).

(e) Change in Business or Credit and Collection Policy. The Servicer shall not
make any material change in the character of its business or in any Credit and
Collection Policy, or any change in any Credit and Collection Policy that would
be reasonably likely to have a Material Adverse Effect. The Servicer and, to the
extent that it ceases to be the Servicer, Carpenter, shall not make any other
material change in any Credit and Collection Policy without giving prior written
notice thereof to the Administrator.

(f) Audits. The Servicer shall, from time to time during regular business hours
as reasonably requested in advance (unless a Termination Event or an Unmatured
Termination Event exists) by the Administrator, permit the Administrator, or its
agents or representatives: (i) to examine and make copies of and abstracts from
all books, records and documents (including computer tapes and disks) in its
possession or under its control relating to Receivables and the Related
Security, including the related Contracts; (ii) to visit its offices and
properties for the purpose of examining such materials described in clause (i)
above, and to discuss matters relating to Receivables and the Related Security
or its performance hereunder or under the Contracts with any of its officers,
employees, agents or contractors having knowledge of such matters and (iii),
without limiting the clauses (i) and (ii) above, no more than once annually
(unless a Termination Event or an Unmatured Termination Event exists) to engage
certified public accountants or other auditors acceptable to the Servicer and
the Administrator to conduct, at the Servicer’s expense, a review of the
Servicer’s books and records with respect to such Receivables.

(g) Change in Lock-Box Banks, Lock-Box Accounts and Payment Instructions to
Obligors. The Servicer shall not add or terminate any bank as a Lock-Box Bank or
any account as a Lock-Box Account (or any related lock-box) from those listed in
Schedule II to the Agreement, or make any change in its instructions to Obligors
regarding payments to be made to the Servicer or any Lock-Box Account (or the
related lock-box), unless the Administrator shall have consented thereto in
writing and the Administrator shall have received copies of all agreements and
documents (including Lock-Box Agreements) that it may request in connection
therewith.

(h) Deposits to Lock-Box Accounts. The Servicer shall: (i) instruct all Obligors
to make payments of all Receivables to one or more Lock-Box Accounts or to the
lock-boxes to which only Lock-Box Banks have access (and shall instruct the
Lock-Box Banks to cause all items and amounts relating to such Receivables
received in such lock-boxes to be removed and deposited into a Lock-Box Account
on a daily basis), and (ii) deposit, or cause to be deposited, any Collections
received by it into Lock-Box Accounts not later than one Business Day after
receipt thereof Each Lock-Box Account shall at all times be subject to a
Lock-Box Agreement. The Servicer will not deposit or otherwise credit, or cause
or permit to be so deposited or credited, to any Lock-Box Account cash or cash
proceeds other than Collections.

 

IV-6



--------------------------------------------------------------------------------

(i) Marking of Records. At its expense, the Servicer shall mark its master data
processing records relating to Pool Receivables and related Contracts, including
with a legend evidencing that the undivided percentage ownership interests with
regard to the Purchased Interest related to such Receivables and related
Contracts have been sold in accordance with the Agreement.

(j) Reporting Requirements. Servicer shall provide to the Administrator (in
multiple copies, if requested by the Administrator) the following:

(i) as soon as available and in any event within 60 days after the end of the
first three quarters of each fiscal year of Carpenter, balance sheets of
Carpenter and its consolidated Subsidiaries as of the end of such quarter and
statements of income, retained earnings and cash flow of Carpenter and its
consolidated Subsidiaries for the period commencing at the end of the previous
fiscal year and ending with the end of such quarter, certified by the chief
financial officer of such Person;

(ii) as soon as available and in any event within 120 days after the end of each
fiscal year of such Person, a copy of the annual report for such year for such
Person and its consolidated Subsidiaries, containing financial statements for
such year audited by independent certified public accountants of nationally
recognized standing;

(iii) as soon as available and in any event not later than two Business Days
prior to the Settlement Date, an Information Package as of the most recently
completed calendar month or, within six Business Days of a reasonable request by
the Administrator, an Information Package for such periods as is specified by
the Administrator (including on a semi-monthly, weekly or daily basis);

(iv) as soon as possible and in any event within five days after becoming aware
of the occurrence of each Termination Event or Unmatured Termination Event, a
statement of the chief financial officer of the Servicer setting forth details
of such Termination Event or Unmatured Termination Event and the action that
such Person has taken and proposes to take with respect thereto;

(v) promptly after the sending or filing thereof, copies of all reports that the
Servicer sends to any of its security holders, and copies of all reports and
registration statements that the Servicer or any Subsidiary files with the
Securities and Exchange Commission or any national securities exchange;
provided, that any filings with the Securities and Exchange Commission that have
been granted “confidential” treatment shall be provided promptly after such
filings have become publicly available;

(vi) promptly after the filing or receiving thereof, copies of all reports and
notices that Carpenter or any of its Affiliate files under ERISA with the
Internal Revenue Service, the Pension Benefit Guaranty Corporation or the U.S.
Department of Labor or that such Person or any of its Affiliates receives from
any of the foregoing or from any multiemployer plan (within the meaning of
Section 4001(a)(3) of ERISA) to which such Person or any of

 

IV-7



--------------------------------------------------------------------------------

its Affiliate is or was, within the preceding five years, a contributing
employer, in each case in respect of the assessment of withdrawal liability or
an event or condition that could, in the aggregate, result in the imposition of
liability on Carpenter and/or any such Affiliate;

(vii) at least thirty days before any change in the Servicer’s name or any other
change requiring the amendment of UCC financing statements, a notice setting
forth such changes and the effective date thereof;

(viii) promptly after the Servicer obtains knowledge thereof, notice of any:
(A) litigation, investigation or proceeding that may exist at any time between
the Servicer or any of its Subsidiaries and any Governmental Authority that, if
not cured or if adversely determined, as the case may be, would have a Material
Adverse Effect; (B) litigation or proceeding adversely affecting such Person or
any of its Subsidiaries in which the amount involved is $10,000,000 or more and
not covered by insurance or in which injunctive or similar relief is sought; or
(C) litigation or proceeding relating to any Transaction Document;

(ix) promptly after the occurrence thereof, notice of a Material Adverse Effect
on the business, operations, property or financial or other condition of the
Servicer or any of its Subsidiaries; and

(x) such other information respecting the Receivables or the condition or
operations, financial or otherwise, of the Servicer or any of its Affiliates as
the Administrator may from time to time reasonably request.

3. Separate Existence. Each of the Seller and Carpenter hereby acknowledges that
the Purchasers, the Issuer and the Administrator are entering into the
transactions contemplated by this Agreement and the other Transaction Documents
in reliance upon the Seller’s identity as a legal entity separate from Carpenter
and its Affiliates. Therefore, from and after the date hereof, each of the
Seller and Carpenter shall take all steps specifically required by the Agreement
or reasonably required by the Administrator to continue the Seller’s identity as
a separate legal entity and to make it apparent to third Persons that the Seller
is an entity with assets and liabilities distinct from those of Carpenter and
any other Person, and is not a division of Carpenter, its Affiliates or any
other Person. Without limiting the generality of the foregoing and in addition
to and consistent with the other covenants set forth herein, each of the Seller
and Carpenter shall take such actions as shall be required in order that:

(a) The Seller will be a limited purpose corporation whose primary activities
are restricted in its certificate of incorporation to: (i) purchasing or
otherwise acquiring from the Originator (or its Affiliates), owning, holding,
granting security interests or selling interests in Pool Assets (or other
receivables originated by the Originator or its Affiliates, and certain related
assets), (ii) entering into agreements for the selling and servicing of the
Receivables Pool (or other receivables pools originated by the Originator or its
Affiliates), and (iii) conducting such other activities as it deems necessary or
appropriate to carry out its primary activities;

 

IV-8



--------------------------------------------------------------------------------

(b) The Seller shall not engage in any business or activity, or incur any
indebtedness or liability, other than as expressly permitted by the Transaction
Documents;

(c) Not less than one member of the Seller’s Board of Directors (the
“Independent Director”) shall be an individual who is not a direct, indirect or
beneficial stockholder, officer, director, employee, affiliate, associate or
supplier of Carpenter or any of its Affiliates. The certificate of incorporation
of the Seller shall provide that: (i) the Seller’s Board of Directors shall not
approve, or take any other action to cause the filing of, a voluntary bankruptcy
petition with respect to the Seller unless the Independent Director shall
approve the taking of such action in writing before the taking of such action,
and (ii) such provision cannot be amended without the prior written consent of
the Independent Director;

(d) The Independent Director shall not at any time serve as a trustee in
bankruptcy for the Seller, Carpenter or any Affiliate thereof;

(e) Any employee, consultant or agent of the Seller will be compensated from the
Seller’s funds for services provided to the Seller. The Seller will not engage
any agents other than its attorneys, auditors and other professionals, and a
servicer and any other agent contemplated by the Transaction Documents for the
Receivables Pool, which servicer will be fully compensated for its services by
payment of the Servicing Fee, and a manager, which manager will be fully
compensated from the Seller’s funds;

(f) The Seller will contract with the Servicer to perform for the Seller all
operations required on a daily basis to service the Receivables Pool. The Seller
will pay the Servicer the Servicing Fee pursuant hereto. The Seller will not
incur any material indirect or overhead expenses for items shared with Carpenter
(or any other Affiliate thereof) that are not reflected in the Servicing Fee. To
the extent, if any, that the Seller (or any Affiliate thereof) shares items of
expenses not reflected in the Servicing Fee or the manager’s fee, such as legal,
auditing and other professional services, such expenses will be allocated to the
extent practical on the basis of actual use or the value of services rendered,
and otherwise on a basis reasonably related to the actual use or the value of
services rendered; it being understood that Carpenter shall pay all expenses
relating to the preparation, negotiation, execution and delivery of the
Transaction Documents, including legal, agency and other fees;

(g) The Seller’s operating expenses will not be paid by Carpenter or any other
Affiliate thereof;

(h) All of the Seller’s business correspondence and other communications shall
be conducted in the Seller’s own name and on its own separate stationery;

(i) The Seller’s books and records will be maintained separately from those of
Carpenter and any other Affiliate thereof;

 

IV-9



--------------------------------------------------------------------------------

(j) The Seller’s assets will be maintained in a manner that facilitates their
identification and segregation from those of Carpenter or any Affiliate thereof;

(k) The Seller will strictly observe corporate formalities in its dealings with
Carpenter or any Affiliate thereof, and funds or other assets of the Seller will
not be commingled with those of Carpenter or any Affiliate thereof except as
permitted by the Agreement in connection with servicing the Pool Receivables.
The Seller shall not maintain joint bank accounts or other depository accounts
to which Carpenter or any Affiliate thereof (other than Carpenter in its
capacity of Servicer) has independent access. The Seller is not named, and has
not entered into any agreement to be named, directly or indirectly, as a direct
or contingent beneficiary or loss payee on any insurance policy with respect to
any loss relating to the property of Carpenter or any Subsidiary or other
Affiliate of Carpenter. The Seller will pay to the appropriate Affiliate the
marginal increase or, in the absence of such increase, the market amount of its
portion of the premium payable with respect to any insurance policy that covers
the Seller and such Affiliate;

(l) The Seller will maintain arm’s-length relationships with Carpenter (and any
Affiliate thereof). Any Person that renders or otherwise furnishes services to
the Seller will be compensated by the Seller at market rates for such services
it renders or otherwise furnishes to the Seller. Neither the Seller nor
Carpenter will be or will hold itself out to be responsible for the debts of the
other or the decisions or actions respecting the daily business and affairs of
the other. The Seller and Carpenter will immediately correct any known
misrepresentation with respect to the foregoing, and they will not operate or
purport to operate as an integrated single economic unit with respect to each
other or in their dealing with any other entity;

(m) The Seller will conduct its business at an office separate from the offices
of the Originator or to the extent office space is shared, allocate fairly and
reasonably any overhead for shared office space.

 

IV-10



--------------------------------------------------------------------------------

EXHIBIT V

TERMINATION EVENTS

Each of the following shall be a “Termination Event”:

(a)(i) the Seller, the Originator or the Servicer (if Carpenter or any of its
Affiliates) shall fail to perform or observe any term, covenant or agreement
under the Agreement or any other Transaction Document and, except as otherwise
provided herein, such failure shall continue for 15 Business Days after
knowledge or notice thereof, (ii) the Seller or the Servicer shall fail to make
when due any payment or deposit to be made by it under the Agreement, and such
failure shall remain unremedied for one Business Day or (iii) Carpenter shall
resign as Servicer, and no successor Servicer reasonably satisfactory to the
Administrator shall have been appointed;

(b) Carpenter (or any Affiliate thereof) shall fail to transfer to any successor
Servicer when required any rights pursuant to the Agreement that Carpenter (or
such Affiliate) then has as Servicer;

(c) any representation or warranty made or deemed made by the Seller, the
Servicer or the Originator (or any of their respective officers) under or in
connection with the Agreement or any other Transaction Document, or any
information or report delivered by the Seller, the Servicer or the Originator or
the Servicer pursuant to the Agreement or any other Transaction Document, shall
prove to have been incorrect or untrue in any respect when made or deemed made
or delivered; provided, however, if the violation of this paragraph (c) by the
Seller, the Originator or the Servicer may be cured without any potential or
actual detriment to the Issuer, the Administrator or any Program Support
Provider, the Seller, the Originator or the Servicer, as applicable, shall have
10 days from the earlier of (i) such Person’s actual knowledge of such failure
and (ii) notice to such Person of such failure to so cure any such violation
before a Termination Event shall occur so long as such Person is diligently
attempting to effect such cure;

(d) the Seller or the Servicer shall fail to deliver the Information Package
pursuant to the Agreement, and such failure shall remain unremedied for two
Business Days;

(e) the Agreement or any purchase or reinvestment pursuant to the Agreement
shall for any reason: (i) cease to create, or the Purchased Interest shall for
any reason cease to be, a valid and enforceable perfected undivided percentage
ownership or security interest to the extent of the Purchased Interest in each
Pool Receivable, the Related Security and Collections with respect thereto, free
and clear of any Adverse Claim, or (ii) cease to create with respect to the Pool
Assets, or the interest of the Issuer with respect to such Pool Assets shall
cease to be, a valid and enforceable first priority perfected security interest,
free and clear of any Adverse Claim,

(f) the Seller or Carpenter shall generally not pay its debts as such debts
become due, or shall admit in writing its inability to pay its debts generally,
or shall make a general assignment for the benefit of creditors; or any
proceeding shall be instituted by or against the Seller or Carpenter

 

V-1



--------------------------------------------------------------------------------

seeking to adjudicate it a bankrupt or insolvent, or seeking liquidation,
winding up, reorganization, arrangement, adjustment, protection, relief or
composition of it or its debts under any law relating to bankruptcy, insolvency
or reorganization or relief of debtors, or seeking the entry of an order for
relief or the appointment of a receiver, trustee, custodian or other similar
official for it or for any substantial part of its property and, in the case of
any such proceeding instituted against it (but not instituted by it), either
such proceeding shall remain undismissed or unstayed for a period of 60 days, or
any of the actions sought in such proceeding (including the entry of an order
for relief against, or the appointment of a receiver, trustee, custodian or
other similar official for, it or for any substantial part of its property)
shall occur; or the Seller, Carpenter or the Originator shall take any corporate
action to authorize any of the actions set forth above in this paragraph;

(g)(i) the Delinquency Ratio shall exceed 8.75% or (ii) the average for three
consecutive calendar months of: (A) the Default Ratio shall exceed 3.40%,
(B) the Delinquency Ratio shall exceed 7.25% or (C) the Dilution Ratio shall
exceed 5.50%.

(h) a Change in Control shall occur,

(i) at any time (i) the sum of (A) the Capital plus (B) the Total Reserves,
exceeds (ii) the sum of (A) the Net Receivables Pool Balance at such time plus
(B) the Issuer’s Share of the amount of Collections then on deposit in the
Lock-Box Accounts (other than amounts set aside therein representing Discount
and fees), and such circumstance shall not have been cured within five (5) days,

(j) (i) Carpenter or any of its Subsidiaries shall fail to pay any principal of
or premium or interest on any of its Debt that is outstanding in a principal
amount of at least $10,000,000 in the aggregate when the same becomes due and
payable (whether by scheduled maturity, required prepayment, acceleration,
demand or otherwise), and such failure shall continue after the applicable grace
period, if any, specified in the agreement, mortgage, indenture or instrument
relating to such Debt (and shall have not been waived); or (ii) any other event
shall occur or condition shall exist under any agreement, mortgage, indenture or
instrument relating to any such Debt and shall continue after the applicable
grace period, if any, specified in such agreement, mortgage, indenture or
instrument (and shall have not been waived), if, in either case: (a) the effect
of such non-payment, event or condition is to give the applicable debt holders
the right (whether acted upon or not) to accelerate the maturity of such Debt,
or (b) any such Debt shall be declared to be due and payable, or required to be
prepaid (other than by a regularly scheduled required prepayment), redeemed,
purchased or defeased, or an offer to repay, redeem, purchase or defease such
Debt shall be required to be made, in each case before the stated maturity
thereof;

(k) either: (i) a contribution failure shall occur with respect to any Benefit
Plan sufficient to give rise to a lien under Section 302(f) of ERISA, (ii) the
Internal Revenue Service shall file a notice of lien asserting a claim or claims
pursuant to the Internal Revenue Code with regard to any of the assets of
Seller, the Servicer or any ERISA Affiliate and such lien shall have been filed
and not released within 10 days, or (iii) the Pension Benefit Guaranty
Corporation shall, or shall indicate its intention in writing to the Setter, the
Servicer or any ERISA Affiliate to, either file a notice of

 

V-2



--------------------------------------------------------------------------------

lien asserting a claim pursuant to ERISA with regard to any assets of the
Seller, the Servicer or any ERISA Affiliate or terminate any Benefit Plan that
has unfunded benefit liabilities, or any steps shall have been taken to
terminate any Benefit Plan subject to Title IV of ERISA so as to result in any
liability and such lien shall have been filed and not released within 10 days;

(l) one or more final judgments for the payment of money shall be entered
against the Seller or (ii) one or more final judgments for the payment of money
in an amount in excess of $20,000,000, individually or in the aggregate, shall
be entered against the Servicer on claims not covered by insurance or as to
which the insurance carrier has denied its responsibility, and such judgment
shall continue unsatisfied and in effect for sixty (60) consecutive days without
a stay of execution; or

(m) the “Purchase and Safe Termination Date” under and as defined in the
Purchase and Sale Agreement shall occur under the Purchase and Sale Agreement or
the Originator shall for any reason cease to transfer, or cease to have the
legal capacity to transfer, or otherwise be incapable of transferring
Receivables to the Seller under the Purchase and Sale Agreement.

 

V-3



--------------------------------------------------------------------------------

EXHIBIT VI

SUPPLEMENTAL PERFECTION REPRESENTATIONS,

WARRANTIES AND COVENANTS

In addition to the representations, warranties and covenants contained in
Exhibit III hereof, the Seller hereby makes the following additional
representations, warranties and covenants:

1. Receivables; Lock-box Accounts.

(a) The Pool Receivables constitute “accounts”, “generalintangibles” or
“tangible chattel paper”, each within the meaning of the applicable UCC.

(b) Lock-Box Accounts. Each Lock-Box Account constitutes a “deposit account”
within the meaning of the applicable UCC.

2. Creation of Security Interest. The Seller owns and has good and marketable
title to the Pool Receivables and Lock-Box Accounts (and the related
lock-boxes), free and clear of any Adverse Claim. The Agreement creates a valid
and continuing security interest (as defined in the applicable UCC) in the Pool
Receivables and the Lock-Box Accounts (and the related lock-boxes) in favor of
the Issuer, which security interest is prior to all other Adverse Claims and is
enforceable as such as against any creditors of and purchasers from the Seller.

3. Perfection.

(a) General. The Seller has or has caused, or will or will cause within ten days
after the date hereof, the filing of all appropriate financing statements in the
proper filing office in the appropriate jurisdictions under applicable law in
order to perfect the sale of the Pool Receivables from the Originator to the
Seller pursuant to the Purchase and Sale Agreement and the security interest
granted by the Seller to the Issuer in the Receivables and Lock-Box Accounts
(and the related lock-boxes) hereunder.

(b) Tangible Chattel Paper. With respect to any Pool Receivable that constitutes
“tangible chattel paper”, the Servicer is in possession of the original copies
of the tangible chattel paper that constitute or evidence such Pool Receivables,
and the Seller has filed and has caused the Originator to file, or will file or
will cause the Originator to file within ten days after the date hereof, the
financing statements described in paragraph (a) above, each of which will
contain a statement that: “A purchase of or a grant of a security interest in
any property described in this financing statement will violate the rights of
the Issuer.” The Pool Receivables to the extent they are evidenced by “tangible
chattel paper” do not have any marks or notations indicating that they have been
pledged, assigned or otherwise conveyed to any Person other than the Seller or
the Issuer.

(c) Lock-Box Accounts. With respect to all Lock-Box Accounts (and all related
lock-boxes), the Seller has delivered to the Administrator, on behalf of the
Issuer, a fully executed Lock-Box Agreement pursuant to which the applicable
Lock-Box Bank has agreed, following the

 

VI-1



--------------------------------------------------------------------------------

occurrence and continuation of any Termination Event or Unmatured Termination
Event described in paragraph (f) of Exhibit V, to comply with all instructions
given by the Administrator with respect to all finds on deposit in such Lock-Box
Account (and all funds sent to the respective lock-box), without further consent
by the Seller or the Servicer.

4. Priority.

(a) Other than the transfer of the Receivables by the Originator to the Seller
pursuant to the Purchase and Sale Agreement, the grant of security interest by
the Seller to the Issuer in the Pool Receivables and Lock-Box Accounts (and the
related lock-boxes) hereunder and the grant of a security interest pursuant to a
Permitted Lien, neither the Seller nor the Originator has pledged, assigned,
sold, conveyed, or otherwise granted a security interest in any of the Pool
Receivables or Lock-Box Accounts (and the related lock-boxes) to any other
person other than to a Consignor pursuant to a Permitted Lien.

(b) Neither the Seller nor the Originator has authorized, or is aware of, any
filing of any financing statement against the Seller or the Originator that
include a description of collateral covering the Pool Receivables or any other
Pool Assets, other than any financing statement filed pursuant to the Purchase
and Sale Agreement, the Agreement and a Permitted Lien or financing statements
that have been validly terminated prior to the date hereof.

(c) The Seller is not aware of any judgment, ERISA or tax lien filings against
either the Seller or the Originator.

(d) None of the Lock-Box Accounts (and the related lock-boxes) are in the name
of any Person other than the Seller or the Issuer. Neither the Seller, the
Servicer or the Originator has consented to any Lock-Box Bank’s complying with
instructions of any person other than the Administrator.

5. Survival of Supplemental Representations. Notwithstanding any other provision
of the Agreement or any other Transaction Document, the representations
contained in this Exhibit VI shall be continuing, and remain in full force and
effect until such time as all the Capital has finally been paid in full and all
other obligations of the Seller under the Agreement or any other Transaction
Documents have been fully performed.

6. No Waiver. The parties to the Agreement: (i) shall not, without obtaining a
confirmation of the then-current rating of the Notes, waive any of the
representations set forth in this Exhibit VI; (ii) shall provide the ratings
agencies rating the Notes with prompt written notice of any breach of any
representations set forth in this Exhibit VI, and (iii) shall not, without
obtaining a confirmation of the then-current rating of the Notes (as determined
after any adjustment or withdrawal of the ratings following notice of such
breach) waive a breach of any of the representations set forth in this Exhibit
VI.

 

VI-2



--------------------------------------------------------------------------------

7. Seller or Servicer to Maintain Perfection and Priority. In order to evidence
the interests of the Issuer under this Agreement, the seller or the Servicer
shall, from time to time take such action, or execute and deliver such
instruments (other than filing financing statements) as may be necessary or
advisable (including, without imitation, such actions as are requested by the
Administrator on behalf of the Issuer) to maintain and perfect, as a
first-priority interest, the Issuer’s security interest in the Pool Assets other
than any Pool Assets that are subject to a Permitted Lien. The Seller or the
Servicer shall, from time to time and within the time limits established by law,
prepare and present to the Administrator for the Administrator’s authorization
and approval all financing statements, amendments, continuations or initial
financing statements in lieu of a continuation statement, or other filings
necessary to continue, maintain and perfect the Purchaser’s security interest in
the Pool Assets as a first-priority interest other than any Pool Assets that are
subject to Permitted Lien. The Administrator’s approval of such firings shall
authorize the Seller or the Servicer to file such financing statements under the
UCC without the signature of the Seller, the Originator or the Issuer where
allowed by applicable law. Notwithstanding anything else in the Transaction
Documents to the contrary, neither the Seller, the Servicer, nor the Originator,
shall have any authority to-file a termination, partial termination, release,
partial release or any amendment that deletes the name of a debtor or excludes
collateral of any such financing statements, without the prior written consent
of the Administrator, on behalf of the Issuer.

 

VI-3



--------------------------------------------------------------------------------

SCHEDULE I

CREDIT AND COLLECTION POLICY

 

Schedule I-1



--------------------------------------------------------------------------------

SCHEDULE II

LOCK-BOX BANKS AND LOCK-BOX ACCOUNTS

 

Lock-Box Bank

   Lock Box No.    Account No.

Mellon Financial Services Corporation #1

   10183


21039

   8-242-836


8-242-836

Mellon Bank, N.A.

   0220    8-242-836

 

Schedule II-1



--------------------------------------------------------------------------------

SCHEDULE III

TRADE NAMES

 

Corporate Name

  

Trade Names / Fictitious Names

CRS Funding Corp.

   None

 

Schedule III-1



--------------------------------------------------------------------------------

SCHEDULE IV

CONSIGNMENTS

    

CONSIGNOR

   UCC FILE #    FILE DATE 1.    Signode Corporation    11711614    5/20/83 2.
   Hi-Temp Specialty Metals    31111675    12/30/99 3.    Acme Packaging
Corporation    31290051    2/16/00 4.    Shieldalloy Metallurgical Corp.   
28280019    12/3/97 5.    Aerospace Metals, Inc.    29591714    11/16/98 6.   
North American Refractories Co.    31510719    4/17/00 7.    Climax Molybdenum
Marketing Corp.    33730198    3/19/01 8.    Mitsui & Co. (USA), Inc.   
30660417    8/26/99 9.    Vametco Minerals Corporation    28051104    10/1/97
10.    U.S. Vanadium Corporation    28051114    10/1/97 11.    Kaiser Aluminum &
Chemical Corporation    30611225    8/16/99 12.    Chemalloy Company. Inc.   
33810677    4/10/01

 

Schedule IV-1



--------------------------------------------------------------------------------

ANNEX A

to Receivables Purchase Agreement

FORM OF INFORMATION PACKAGE

 

Annex A-1



--------------------------------------------------------------------------------

ANNEX B

to Receivables Purchase Agreement

FORM OF PURCHASE NOTICE

 

Annex B-1



--------------------------------------------------------------------------------

FORM OF PURCHASE NOTICE

                    , [2001]

PNC Bank, National Association

One PNC Plaza, 3rd Floor

249 Fifth Avenue

Pittsburgh, PA 15222-2707

Ladies and Gentlemen:

Reference is hereby made to the Receivables Purchase Agreement, dated as of
December 20, 2001 (as heretofore amended or supplemented, the “Receivables
Purchase Agreement”), among CRS Funding Corp., (“Seller”). Carpenter Technology
Corporation as Servicer, Market Street Funding Corporation (“Issuer”) and PNC
Bank National Association, (the “Administrator”). Capitalized terms used in this
Purchase Notice and not otherwise defined herein shall have the meanings
assigned thereto in the Receivables Purchase Agreement.

This letter constitutes a Purchase Notice pursuant to Section 1.2(a) of the
Receivables Purchase Agreement. Seller desires to sell an undivided variable
interest in a pool of receivables on                     , [2001], for a
purchase price of $                    . Subsequent to this purchase, the
aggregate outstanding Capital will be $                     .

Seller hereby represents and warrants as of the date hereof, and as of the date
of purchase, as follows:

(i) the representations and warranties contained in Exhibit III or Exhibit VI of
the Receivables Purchase Agreement are correct in all respects on and as of such
dates as though made on and as of such dates and shall be deemed to have been
made on such dates (except to the extent that such representations and
warranties relate expressly to an earlier date, and in which case such
representations and warranties shall be true and correct in all respects as of
such earlier date);

(ii) no Termination Event or Unmatured Termination Event has occurred and is
continuing, or would result from such purchase;

(iii) after giving effect to the purchase proposed hereby, the Purchased
Interest will not exceed 100% and the Capital will not exceed the Purchase
Limit;

(iv) the Facility Termination Date shall not have occurred.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Purchase Notice to be
executed by its duly authorized officer as of the date first above written.

 

CRS FUNDING CORP. By:    

Name Printed:    

Title:    

 

S-l



--------------------------------------------------------------------------------

ANNEX C

to Receivables Purchase Agreement

FORM OF PAYDOWN NOTICE

 

Annex C-1



--------------------------------------------------------------------------------

FORM OF PAYDOWN NOTICE

                    ,         

PNC Bank, National Association

249 Fifth Avenue

Pittsburgh, New York 15222-2707

Attention: John T. Smathers

Ladies and Gentlemen:

Reference is hereby made to the Receivables Purchase Agreement, dated as of
December 20, 2001 (as amended, supplemented or otherwise modified, the
“Receivables Purchase Agreement”), among CRS Funding Corp., as Seller, Carpenter
Technology Corporation as Servicer, Market Street Funding Corporation, as Issuer
and PNC Bank, National Association, as Administrator. Capitalized terms used in
this paydown notice and not otherwise defined herein shall have the meanings
assigned thereto in the Receivables Purchase Agreement.

This letter constitutes a paydown notice pursuant to Section 1.4(f)(i) of the
Receivables Purchase Agreement. The Seller desires to reduce the Capital on
                    ,         1 by the application of $                     in
cash to pay Capital and Discount to accrue (until such cash can be used to pay
commercial paper notes) with respect to such Capital, together with all costs
related to such reduction of Capital.

--------------------------------------------------------------------------------

1

Notice must be given at least five Business Days’ prior to the requested paydown
date, in the case of reductions in excess of $10,000,000, or at least two
Business Days’ prior to the requested paydown date, in the case of reductions of
$10,000,000 or less.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this paydown notice to be
executed by its duly authorized officer as of the date first above written.

 

CRS FUNDING CORP. By:     Name:     Title:    

 

S-l